ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

ADVISORY OPINION OF 21 JUNE 1971

1971

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

AVIS CONSULTATIF DU 21 JUIN 1971
Official citation:

Legal Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Reso-
lution 276 (1970), Advisory Opinion, 1. C.J. Reports 1971, p. 16.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de I’ Afrique
dy Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276
(1970) du Conseil de sécurité, avis consultatif, C.I.J. Recueil 1971, p. 16.

 

No de vente: S52

 

 

 
16

COUR INTERNATIONALE DE JUSTICE

ANNÉE 197!
1971
21 juin
Rôle général
n° 53
21 juin 1971

CONSÉQUENCES JURIDIQUES POUR LES ÉTATS
DE LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RESOLUTION 276 (1970)

DU CONSEIL DE SECURITE

Composition et compétence de la Cour — Question de savoir s’il convient que
la Cour donne l’avis demandé — Notion de mandat — Caractéristiques du mandat
pour le Sud-Ouest africain conféré par la Société des Nations — Situation créée
par la dissolution de la Société des Nations et la création de l'Organisation des
Nations Unies: maintien du mandat, la surveillance est transférée aux Nations
Unies et obligation de rendre compte leur est due — Evénements survenus aux
Nations Unies avant la cessation du mandat — Révocabilité du mandat —
L'Assemblée générale met fin au mandat — Mesures prises par le Conseil de
sécurité et effet des résolutions du Conseil de sécurité ayant abouti à la requête
pour avis consultatif — Demandes de l Afrique du Sud tendant à fournir des
renseignements complémentaires sur les faits et concernant l’organisation d’un
plébiscite — Conséquences juridiques pour les Etats

AVIS CONSULTATIF

Présents: Sit Muhammad ZAFRULLA KHAN, Président; M. AMMOUN, Vice-
Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO, FORSTER,
Gros, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD, IGNACIO-PINTO,
DE CASTRO, MOROZOV, JIMENEZ DE ARECHAGA, Juges; M. AQUARONE,
Greffier.

Au sujet des conséquences juridiques pour les Etats de la présence continue
de l’Afrique du Sud en Namibie (Sud-Ouest africain), nonobstant la résolution
276 (1970) du Conseil de sécurité,
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 17

LA Cour,
ainsi composée,
donne l'avis consultatif suivant:

1. La Cour a été saisie de la question sur laquelle Pavis consultatif lui est
demandé par une lettre du Secrétaire général de l'Organisation des Nations
Unies au Président de la Cour datée du 29 juillet 1970 et reçue au Greffe le 10
août. Dans cette lettre, le Secrétaire général porte à la connaissance de la Cour
que, par la résolution 284(1970)adoptéele 29 juillet 1970 dontletexte certifié con-
forme en anglais et en français est joint à sacommunication, le Conseil de sécu-
rité des Nations Unies a décidé de soumettre à la Cour, en demandant qu’un avis
consultatif lui soit transmis à une date rapprochée, la question énoncée dans la
résolution dont les termes sont les suivants:

«Le Conseil de sécurité,

Réaffirmant la responsabilité spéciale de l'Organisation des Nations
Unies en ce qui concerne le territoire et le peuple de la Namibie,
Rappelant la résolution 276 (1970) du Conseil sur la question de Namibie,

Prenant note du rapport et des recommandations présentés par le Sous-
Comité ad hoc en application de la résolution 276 (1970) du Conseil de
sécurité,

Prenant note également de la recommandation du Sous-Comité ad hoc
touchant la possibilité de demander un avis consultatif à la Cour inter-
nationale de Justice,

Considérant qu’un avis consultatif de la Cour internationale de Justice
serait utile au Conseil de sécurité- pour continuer à examiner la question
de la Namibie et pour la réalisation des objectifs recherchés par le Conseil,

1. Décide de soumettre, conformément au paragraphe 1 de l'article 96
de la Charte, la question suivante à la Cour internationale de Justice en
demandant qu’un avis consultatif soit transmis au Conseil de sécurité à
une date rapprochée:

«Quelles sont les conséquences juridiques pour les Etats de la présence
continue de l’Afrique du Sud en Namibie, nonobstant la résolution 276
(1970) du Conseil de sécurité?»

2. Prie le Secrétaire général de transmettre la présente résolution à la
Cour internationale de Justice, conformément à l’article 65 du Statut de
la Cour, en y joignant tout document pouvant servir à élucider la question.»

2. Le 5 août 1970, après ’envoi de la lettre du Secrétaire général mais avant
sa réception au Greffe, les textes anglais et français de la résolution 284 (1970)
du Conseil de sécurité ont été communiqués au Président de la Cour télé-
graphiquement par le Secrétariat de l'Organisation des Nations Unies. Le
Président a décidé alors que les Etats Membres des Nations Unies étaient
susceptibles de fournir des renseignements sur la question, conformément à
l’article 66, paragraphe 2, du Statut et, par ordonnance du 5 août 1970 il a
fixé au 23 septembre 1970 la date d’expiration du délai dans lequel la Cour

5
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 18

serait disposée à recevoir de ces Etats des exposés écrits. Le même jour, le
Greffier a envoyé aux Etats Membres des Nations Unies la communication
spéciale et directe prévue à l’article 66 du Statut.

3. La notification de la requête pour avis consultatif, prescrite par l’article
66, paragraphe 1, du Statut, a été adressée par le Greffier, dans une lettre du
14 août 1970, à tous les Etats admis à ester devant la Cour.

4. Le 21 août 1970, le Président a décidé que, outre les Etats Membres des
Nations Unies, les Etats non membres admis à ester devant la Cour étaient aussi
susceptibles de fournir des renseignements sur la question. Le même jour, le
Greffier leur a envoyé la communication spéciale et directe prévue à l’article
66 du Statut.

5. Le 24 août 1970, le Greffier à. reçu du secrétaire aux affaires étrangères de
l'Afrique du Sud une lettre par laquelle le Gouvernement sud-africain, pour
les raisons par lui indiquées, demandait le report au 31 janvier 1971 de la date
d'expiration du délai pour la présentation d'un exposé écrit. Par ordonnance
du 28 août 1970, le Président a reporté au 19 novembre 1970 la date d'expiration
du délai dans lequel des exposés écrits pouvaient être déposés.

6. Ont soumis à la Cour des exposés écrits ou des lettres exprimant leurs vues
le Secrétaire général de l'Organisation des Nations Unies (en deux livraisons)
et les Etats ci-après: Afrique du Sud, Etats-Unis d'Amérique, Finlande, France,
Hongrie, Inde, Nigéria, Pakistan, Pays-Bas, Pologne, Tchécoslovaquie,
Yougoslavie. Des copies de ces communications ont été transmises à tous les
Etats admis à ester devant la Cour ainsi qu’au Secrétaire général de l’Organi-
sation des Nations Unies et, en application des articles 44, paragraphe 3, et 82,
paragraphe 1, du Règlement, les exposés écrits présentés en l’affaire ont été
rendus accessibles au public à dater du 5 février 1971.

7. Conformément à l’article 65, paragraphe 2, du Statut, le Secrétaire général
de l'Organisation des Nations Unies a transmis à la Cour, avec une note
@ introduction, un dossier de documents pouvant servir à élucider la question;
ces documents sont parvenus au Greffe, sous plusieurs plis, entre le 5 novembre
et le 29 décembre 1970.

8. Avant de tenir des audiences publiques pour entendre des exposés oraux
conformément à l’article 66, paragraphe 2, du Statut, la Cour avait à trancher
deux questions relatives à sa composition pour la suite de la procédure.

9. Dans son exposé écrit, présenté le 19 novembre 1970, le Gouvernement
sud-africain avait formulé des objections à la participation de trois membres
de la Cour à la procédure. I! se fondait sur des déclarations que ces membres
avaient faites, à l’époque où ils représentaient leur gouvernement, devant des
organes des Nations Unies s’occupant de problèmes relatifs au Sud-Ouest
africain ou sur leur participation en la même qualité aux travaux de ces organes.
La Cour a examiné avec soin les objections du Gouvernement sud-africain,
envisageant chaque cas séparément. Pour chacun d’eux, la Cour est parvenue
à la conclusion que la participation du juge en question, comme représentant
de son gouvernement, à laquelle le Gouvernement sud-africain avait objecté
dans son exposé écrit, n’appelait pas l’application de l’article 17, paragraphe 2,
du Statut. En adoptant son ordonnance n° 2 du 26 janvier 1971, la Cour n’a vu
aucune raison de s’écarter en la présente procédure consultative de la décision
qu’elle avait prise dans son ordonnance du 18 mars 1965 dans les affaires du
Sud-Ouest africain (Ethiopie c. Afrique du Sud; Libéria c. Afrique du Sud) après
avoir entendu les mêmes observations que celles que le Gouvernement sud-
africain formule aujourd’hui. Pour se prononcer sur les deux autres cas, la

6
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 19

Cour a tenu compte du fait que l’activité des membres de la Cour en question,
dans des organes des Nations Unies, avant leur élection a la Cour, activité a
laquelle le Gouvernement sud-africain s’est référé dans son exposé écrit, ne
justifiait pas que ces objections soient traitées différemment de celles qu'avait
soulevées la requête à laquelle la Cour n’avait pas fait droit en 1965, dans une
décision qui a été confirmée par l'ordonnance n° 2 du 26 janvier 1971. En ce
qui concerne l’ordonnance n° 3 de la même date, la Cour a tenu compte aussi
d’un élément sur lequel son attention a été appelée bien qu'il n'ait pas été
mentionné dans l'exposé écrit du Gouvernement sud-africain: il s’agit du fait
que le membre de la Cour en question a participé, avant son élection à la Cour,
à l'élaboration de la résolution 246 (1968) du Conseil de sécurité qui concernait
le procès de trente-sept ressortissants du Sud-Ouest africain à Pretoria et tenait
compte dans son préambule, de la résolution 2145 (XXI) de l’Assemblée
générale. La Cour a estimé que la participation de ce membre aux travaux des
Nations Unies, comme représentant de son gouvernement, ne justifiait pas une
conclusion différente de celle qui avait déjà été adoptée à l’égard des objections
formulées par le Gouvernement sud-africain. On doit prendre aussi en considé-
ration à cet égard des précédents établis par la Cour actuelle et la Cour perma-
nente et d’après lesquels des juges ont siégé dans certaines affaires bien qu'ils
aient pris part à l'élaboration de textes que la Cour était invitée à interpréter
(C.P.I.L. série À n° 1, p. Wl; CPL. série C n° 84, p. 535: CPJ. série E n° 4,
p. 262; C.P.J.L. série E n° 8, p. 242). Après délibéré en chambre du conseil, la
Cour a décidé, par trois ordonnances du 26 janvier 1971 rendues publiques à
cette date, de ne pas faire droit aux objections soulevées.

10. Par lettre du secrétaire aux affaires étrangères en date du 13 novembre
1970, le Gouvernement sud-africain avait présenté une demande tendant à la
désignation d'un juge ad hoc pour siéger en l’affaire aux termes de l’article 31,
paragraphe 2, du Statut de la Cour. Conformément à l’article 46 de son Statut,
la Cour a décidé d’entendre a huis clos les observations de l’Afrique du Sud
sur ce point et elle a tenu à cette fin, le 27 janvier 1971, une audience à huis clos
à laquelle ont assisté également des représentants des Etats-Unis d'Amérique,
de l’Inde, du Nigéria et des Pays-Bas.

11. Par ordonnance du 29 janvier 1971, la Cour a décidé de rejeter la demande
du Gouvernement sud-africain. Elle a décidé ensuite de rendre accessible au
public le compte rendu de l'audience à huis clos.

12. Le 29 janvier 1971, statuant sur une demande présentée par l'Organisation
de l’unité africaine, la Cour a décidé que cette organisation était, elle aussi,
susceptible de fournir des renseignements sur la question dont la Cour était
saisie, et que la Cour serait donc disposée à entendre un exposé oral qui serait
fait au nom de cette organisation.

13. Le 27 novembre 1970, le Greffier avait informé les Etats admis à ester
devant la Cour que la procédure orale en l’affaire commencerait probablement
au début du mois de février 1971. Le 4 février 1971, les Etats qui avaient
manifesté l’intention de présenter des exposés oraux, le Secrétaire général de
l'Organisation des Nations Unies et l'Organisation de l'unité africaine ont été
informés que la date d'ouverture de la procédure orale était fixée au 8 février.
Au cours de vingt-trois audiences publiques, tenues entre le 8 février et le 17
mars 1971, la Cour a entendu, en leurs exposés oraux, les représentants ci-après:
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 20

pour le Secrétaire général de M. C. A. Stavropoulos, Secrétaire général
l'Organisation des Nations adjoint, conseiller juridique de l’Organisa-
Unies: tion des Nations Unies, et M. D. B. H.
Vickers, administrateur hors classe au

service juridique de l’Organisation;

pour la Finlande: M. E. J. S. Castrén, professeur de droit
international à l’Université d’Helsinki;

pour l'Organisation de M. T. O. Elias attorney-general et commissaire

l'unité africaine: à la Justice du Nigéria;

pour Inde: M. M. C. Chagla, membre du Parlement,
ancien ministre des affaires étrangères;

pour les Pays-Bas: M. W. Riphagen, jurisconsulte du ministère
des affaires étrangères;

pour le Nigéria: M. T. O. Elias artorney-general et commissaire
à la Justice;

pour le Pakistan: M. S. S. Pirzada, S.Pk., attorney-general;

pour l’Afrique du Sud: M. J. D. Viall, jurisconsulte du département

des affaires étrangères;

M. D. P. de Villiers, S.C., avocat à la Cour
suprême d'Afrique du Sud;

M. E. M. Grosskopf, S.C., membre du barreau
d'Afrique du Sud;

M. H. J. O. van Heerden, membre du barreau
d’Afrique du Sud;

M.R. F. Botha, membre du barreau d’Afrique
du Sud;

M. M. Wiechers, professeur de droit à l’Uni-
versité d'Afrique du Sud;

pour la République du M. Le Tai Trien, procureur général près la
Viet-Nam: Cour suprême;

pour les Etats-Unis M. J.R. Stevenson, jurisconsulte du départe-
d'Amérique : ment d'Etat.

14. Avant l’ouverture des audiences publiques, la Cour avait décidé d’exa-
miner en premier lieu certaines observations que le Gouvernement sud-africain
avait formulées dans son exposé écrit et dans une lettre du 14 janvier 1971 à
l'appui de sa thèse selon laquelle la Cour devrait refuser de donner un avis
consultatif,

15. A l’ouverture des audiences publiques, le 8 février 1971, le Président a
annoncé que la Cour était parvenue à une décision unanime à cet égard. La
thèse du Gouvernement sud-africain et la décision de la Cour sont traitées aux
paragraphes 28 et 29 du présent avis consultatif.

16. Dans une lettre du 27 janvier 1971, le Gouvernement sud-africain avait
soumis à la Cour une proposition relative à l’organisation d’un plébiscite dans
le territoire de la Namibie (Sud-Ouest africain), proposition qu'il avait déve-
loppée dans une lettre du 6 février 1971, où il précisait que le plébiscite aurait
pour objet de déterminer si les habitants souhaitaient que «le territoire continue
à être administré par le Gouvernement sud-africain ou soit désormais administré
par les Nations Unies».
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 21

17. A audience du 5 mars 1971, le représentant de l’Afrique du Sud a donné
des explications complémentaires sur l’attitude de son gouvernement à l'égard
du plébiscite proposé et il a indiqué que ce gouvernement estimait nécessaire
de produire de nombreux éléments de preuve quant aux points de fait qui, selon
lui, sont à la base de la question dont la Cour est saisie. A la clôture des audiences
publiques, le 17 mars 1971, le Président a prononcé la déclaration suivante:

«La Cour a examiné la demande présentée par le représentant de
l'Afrique du Sud dans sa lettre du 6 février 1971 tendant à ce qu’un
plébiscite soit organisé sur le territoire de la Namibie (Sud-Ouest africain)
sous le contrôle conjoint de la Cour et du Gouvernement de la République
sud-africaine.

La Cour ne peut, à ce stade, se prononcer sur cette demande sans
anticiper ou paraître anticiper la décision qu'elle prendra sur une ou
plusieurs des questions importantes dont elle est saisie. En conséquence,
elle doit remettre à plus tard la réponse à cette demande.

La Cour a également pris en considération le désir du Gouvernement
de la République sud-africaine de fournir à la Cour une documentation
complémentaire sur les faits en ce qui concerne la situation en Namibie
(Sud-Ouest africain). Mais tant que la Cour n’aura pu d’abord examiner
certains des points juridiques qu'elle doit de toute manière traiter, elle
ne sera pas en mesure de dire si elle a besoin de renseignements complé-
mentaires sur les faits. La Cour doit donc aussi différer sa décision sur
cette question.

Si, à un moment quelconque, la Cour estime avoir besoin d'explications
ou de renseignements complémentaires sur ces questions ou sur d’autres,
elle le notifiera aux gouvernements et organisations ayant participé à la
procédure orale par l'intermédiaire de représentants.»

18. Le 14 mai 1971, le Président a adressé la lettre suivante aux représentants
du Secrétaire général de l'Organisation des Nations Unies, de l'Organisation
de l’unité africaine et des Etats qui avaient participé à la procédure orale:

«Dans la déclaration que j'ai faite à la fin de la procédure orale en
l'affaire consultative relative au territoire de la Namibie (Sud-Ouest
africain) le 17 mars dernier ... j’indiquais qu’il avait paru approprié à la
Cour de remettre à plus tard sa décision sur les demandes du Gouverne-
ment sud-africain tendant à ce que a) un plébiscite soit organisé dans ce
territoire sous le contrôle conjoint de la Cour et du Gouvernement de la
République; b) l’autorisation lui soit donnée de fournir à la Cour une
documentation complémentaire sur les faits en ce qui concerne la
situation dans le territoire.

J'ai l'honneur de vous faire connaître que, après avoir examiné la
question, la Cour n’estime pas avoir besoin d'explications ou de renseigne-
ments complémentaires et a décidé de rejeter ces deux demandes.»

*
* *

19. Avant d’aborder au fond la question qui lui est posée, la Cour doit
envisager les objections qui ont été soulevées contre cet examen.

20. Le Gouvernement sud-africain a soutenu que, pour plusieurs
motifs, la résolution 284 (1970) du Conseil de sécurité demandant un avis

9
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 22

à la Cour n’est pas valable et que, par suite, la Cour n’a pas compétence
pour rendre un avis. Toute résolution émanant d’un organe des Nations
Unies régulièrement constitué, prise conformément à son règlement et
déclarée adoptée par son président, doit être présumée valable. Cependant,
puisqu’en l’espèce les objections soulevées concernent la compétence de
la Cour, la Cour les examinera.

21. La première objection vient de ce que deux membres permanents
du Conseil de sécurité se sont abstenus lors du vote sur la résolution. On
soutient qu’en conséquence la résolution n'a pas été adoptée par un vote
affirmatif de neuf membres, dans lequel seraient comprises les voix de
tous les membres permanents, comme l'exige l’article 27, paragraphe 3,
de la Charte des Nations Unies.

22. Mais les débats qui se déroulent au Conseil de sécurité depuis de
longues années prouvent abondamment que la pratique de l’abstention
volontaire d’un membre permanent a toujours et uniformément été
interprétée, à en juger d’après les décisions de la présidence et les positions
prises par les membres du Conseil, en particulier par les membres
permanents, comme ne faisant pas obstacle 4 l’adoption de résolutions.
L’abstention d’un membre du Conseil ne signifie pas qu’il s'oppose à
l'approbation de ce qui est proposé; pour empêcher l'adoption d’une
résolution exigeant l’unanimité des membres permanents, un membre
permanent doit émettre un vote négatif. La procédure suivie par le Conseil
de sécurité, qui est demeurée inchangée après l'amendement apporté à
Particle 27 de la Charte en 1965, a été généralement acceptée par les
Membres des Nations Unies et constitue la preuve d’une pratique
générale de l'Organisation.

23. Le Gouvernement sud-africain a soutenu aussi que, s'agissant d’un
différend entre l'Afrique du Sud et d’autres Membres des Nations Unies,
l'Afrique du Sud aurait dû être conviée, comme Etat Membre des Nations
Unies non membre du Conseil de sécurité et partie à un différend, à
participer, sans droit de vote, aux discussions relatives à ce différend en
vertu de l'article 32 de la Charte. Il a soutenu en outre qu’il aurait fallu
appliquer la clause figurant à la fin du paragraphe 3 de l’article 27 de la
Charte, qui oblige les membres du Conseil de sécurité parties à un différend
à s'abstenir de voter.

24. Le libellé de l'article 32 de la Charte est impératif mais le Conseil
de sécurité n’a l'obligation de convier un Etat conformément à cette
disposition que s’il constate que la question dont il est saisi a le caractère
d'un différend. En l'absence d’une telle constatation, l'article 32 de la
Charte ne s'applique pas.

25. La question de la Namibie a été inscrite à l’ordre du jour du
Conseil de sécurité en tant que situation et non en tant que différend.
Aucun Etat n’a suggéré ou proposé d’étudier la question en tant que
différend, bien que son inscription à l’ordre du jour du Conseil de sécurité

10
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 23

sous le titre «La situation en Namibie» ait été dûment notifiée. Si le
Gouvernement sud-africain avait estimé que la question devait être con-
sidérée devant le Conseil de sécurité comme un différend, il aurait dû
appeler l’aitention du Conseil sur ce point. Faute d’avoir soulevé le pro-
blème en temps voulu devant l’instance qui convenait, il ne lui est plus
loisible de le faire à ce stade devant la Cour.

26. Il faut répondre de la même manière à l’objection connexe tirée
de la clause figurant à la fin du paragraphe 3 de l’article 27 de la Charte.
Cette clause exige également, pour être applicable, que le Conseil de
sécurité ait constaté au préalable qu’il existe un différend auquel certains
membres du Conseil sont parties.

27. Le Gouvernement sud-africain a soutenu subsidiairement que,
même si la Cour avait compétence pour répondre a la demande d’avis,
elle n’en devrait pas moins, pour rester dans son rôle judiciaire, refuser
d’exercer sa compétence.

28. La première raison invoquée à l'appui de cette thèse est la prétendue
incapacité où serait la Cour de donner l'avis consultatif demandé par le
Conseil de sécurité en raison des pressions politiques auxquelles, selon le
Gouvernement sud-africain, elle aurait été ou pourrait être soumise.

29. Il n'y a pas lieu pour la Cour de retenir ces observations portant
sur la nature même de la Cour, organe judiciaire principal des Nations
Unies, qui, en cette qualité, ne se prononce que sur la base du droit,
indépendamment de toute influence ou de toute intervention de la part de
quiconque, dans l'exercice de la fonction juridictionnelle confiée à elle
seule par la Charte et par son Statut. Une cour, remplissant une fonction
de cour de justice, ne saurait agir d’une autre manière.

30. La deuxième raison avancée par le Gouvernement sud-africain
pour étayer sa thèse selon laquelle la Cour devrait refuser de donner suite
à la requête du Conseil de sécurité est que la question juridique dont il
s’agit a trait à un différend existant entre l'Afrique du Sud et d’autres
Etats. A ce sujet, le Gouvernement sud-africain invoque l'affaire du
Statut de la Carélie orientale et fait valoir que la Cour permanente de
Justice internationale a refusé de se prononcer sur la question posée parce
qu’elle concernait directement le point essentiel d'un différend actuelle-
ment né entre deux Etats.

31. Cette affaire n’est pas pertinente car elle diffère de la présente
espèce. C’est ainsi que l’un des Etats intéressés n'était pas à l’époque
membre de la Société des Nations et ne s’était pas présenté devant la
Cour permanente. Or l'Afrique du Sud est liée, comme Membre des
Nations Unies, par l’article 96 de la Charte qui autorise le Conseil de
sécurité à demander un avis consultatif sur toute question juridique. De
plus elle s’est présentée devant la Cour, a participé tant à la procédure

11
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 24

écrite qu’à la procédure orale et, tout en soulevant certaines objections
précises contre la compétence de la Cour, a traité du fond.

32. La Cour n’estime pas non plus qu'en l'espèce la requête du Conseil
de sécurité ait trait à un différend juridique actuellement pendant entre
deux ou plusieurs Etats. L'objet de la requête n’est pas de faire en sorte
que la Cour assiste le Conseil de sécurité dans l'exercice de ses fonctions
relatives au règlement pacifique d’un différend entre deux ou plusieurs
Etats dont il serait saisi. I] s’agit d’une requête présentée par un organe
des Nations Unies, à propos de ses propres décisions, en vue d’obtenir de
la Cour un avis juridique sur les conséquences et les incidences de ces
décisions. C’est cet objectif que souligne le préambule de la résolution
sollicitant l’avis, où le Conseil de sécurité indique « qu'un avis consultatif
de la Cour internationale de Justice serait utile au Conseil de sécurité pour
continuer à examiner la question de Namibie et pour la réalisation des
objectifs recherchés par le Conseil ». Il convient de rappeler que, dans son
avis consultatif sur les Réserves à la convention pour la prévention et la
répression du crime de génocide, la Cour a dit: « L’objet de la présente
demande d’avis est d'éclairer les Nations Unies dans leur action propre»
(C.I.J. Recueil 1951, p. 19).

33. La Cour ne considère pas non plus qu’en l'espèce l'avis consultatif
concerne un différend entre l'Afrique du Sud et les Nations Unies. Au
cours de la procédure orale, l’un des conseils du Gouvernement sud-
africain s’est exprimé en ces termes:

«nous affirmons, non pas que la question constitue un différend,
mais que, pour y répondre, la Cour devra trancher des points de
droit et de fait qui font l’objet d'un différend actuellement né entre
l'Afrique du Sud et d’autres Etats ».

34. Le fait que, dans l'énoncé de ses motifs et pour répondre à la
question qui lui est soumise, la Cour puisse avoir à se prononcer sur des
questions juridiques au sujet desquelles les vues de l’Afrique du Sud et
celles des Nations Unies s'opposent radicalement ne suffit pas à trans-
former la présente affaire en un différend et n’entraine pas l'application
des articles 82 et 83 du Règlement. La situation était comparable dans les
trois procédures consultatives précédentes concernant le Sud-Ouest
africain: dans aucune d'elles, l'Afrique du Sud n'a prétendu qu’il y eût un
différend, pas plus que la Cour n’& jugé nécessaire d'appliquer les articles
de son Règlement visant «une question juridique actuellement pendante
entre deux ou plusieurs Etats ». Presque toutes les procédures consultatives
ont été marquées par des divergences de vues entre Etats sur des points de
droit; si les opinions des Etats concordaient, il serait inutile de demander
l'avis de la Cour.

35. Etant donné l'article 83 du Règlement, la question de savoir si
l'avis consultatif a été demandé «au sujet d’une question juridique
actuellement pendante entre deux ou plusieurs Etats » revêtait aussi une

12
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 25

importance décisive du point de vue de l’examen par la Cour de la
demande introduite par le Gouvernement sud-africain en vue de la
désignation d’un juge ad hoc. Comme il a déjà été indiqué, la Cour a
entendu des observations à l’appui de cette demande et, après délibéré, a
décidé par son ordonnance du 29 janvier 1971 de ne pas y faire droit.
Cette décision était fondée sur la conclusion que les termes de la demande
d’avis consultatif, les circonstances de sa présentation (qui sont décrites au
par. 32 ci-dessus) et les considérations exposées aux paragraphes
33 et 34 étaient de nature à exclure l'interprétation selon laquelle l’avis
aurait été «demandé au sujet d’une question juridique actuellement
pendante entre deux ou plusieurs Etats ». Ainsi, selon la Cour, l'Afrique
du Sud n’était pas fondée en vertu de l’article 83 du Règlement à désigner
un juge ad hoc.

36. On a fait valoir que l'existence éventuelle d’un différend constituait
une question de fond réglée prématurément par l'ordonnance du 29 janvier
1971. Or, la question de savoir si un juge ad hoc doit être nommé concerne
évidemment la composition de la Cour et présente, comme le Gouver-
nement sud-africain l’a reconnu, une priorité logique absolue. Elle doit
être tranchée avant l’ouverture de la procédure orale et même avant que
toute autre question, fût-elle procédurale, puisse être décidée. Tant
qu'elle n’est pas réglée, la Cour ne peut pas poursuivre l'examen de
l'affaire. Il est donc logiquement indispensable que toute demande
tendant à la désignation d’un juge ad hoc soit traitée comme une question
préliminaire sur la base d’une première appréciation des faits et du droit.
On ne saurait déduire de cela que la décision de la Cour à ce sujet pourrait
trancher de façon irrévocable un point de fond ou un point ayant trait à la
compétence de la Cour. C'est ainsi que, dans une affaire contentieuse,
lorsque des exceptions préliminaires sont soulevées, la question de la
désignation de juges ad hoc doit être réglée avant les débats sur ces
exceptions. La décision prise ne préjuge cependant pas de la compétence
de la Cour, au cas où l’on prétendrait, par exemple, qu'il n'existe pas de
différend. Inversement, affirmer que la question du juge ad hoc ne
saurait être valablement réglée tant que la Cour n’a pas été en mesure
d’analyser des questions de fond revient à dire qu’il faudrait laisser en
suspens la question de la composition de la Cour et, partant, laisser
planer un doute sur la validité de la procédure, jusqu’à un stade avancé
de l'affaire.

37. La seule question que l’ordonnance du 29 janvier 1971 ait en fait
définitivement réglée est celle qui concerne la composition de la Cour aux
fins de la présente instance. Cette décision a été prise sur la base de
l'article 3, paragraphe 1, du Règlement et conformément à l’article 55,
paragraphe 1, du Statut. Par conséquent, si les divergences de vues
demeurent possibles quant à l’applicabilité de Particle 83 du Règlement
en l’espèce, dès lors que la décision est adoptée, il n’est plus loisible de
remettre en cause le caractère régulier de la composition de la Cour pour

13
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 26

le prononcé du présent avis consultatif, aux termes de son Statut et de son
Règlement.

38. En ce qui concerne la désignation éventuelle de juges ad hoc, on
a indiqué en outre que la clause figurant à la fin du paragraphe | de
Particle 82 du Règlement contraint la Cour à établir, en tant que question
préliminaire, si la demande d’avis a trait ou non à une question juridique
actuellement pendante entre deux ou plusieurs Etats. La Cour ne peut
admettre cette interprétation qui force le sens littéral des mots «avant
tout». On imagine mal qu’un article donnant des directives générales
dans le cadre relativement souple de la procédure consultative prescrive
strictement l’ordre dans lequel la Cour doit procéder. C’est du reste ce que
confirme la pratique de la Cour qui n'a jugé nécessaire, dans aucune
procédure consultative antérieure, de se prononcer à titre préliminaire et
indépendant sur cette question ni sur sa compétence, même lorsqu'elle
était expressément priée de le faire. De même, interpréter le Règlement
comme imposant une procédure in limine litis, ainsi qu'on l’a fait, ne
correspond ni au texte de l’article ni à son objet, lequel est de régler la
procédure consultative sans nuire à la latitude que l’article 66, paragraphe
4, et l’article 68 du Statut accordent à la Cour de façon qu’elle puisse
adapter sa procédure aux nécessités de chaque espèce. Le membre de
phrase en question montre simplement que la Cour doit «avant tout»
chercher à savoir s'il y a une question juridique pendante à l’effet d'exercer
la faculté qui lui est donnée par l’article 68 du Statut de s'inspirer des
dispositions relatives à la procédure en matière contentieuse dans la
mesure où elle les reconnaît applicables. On peut ajouter qu’en pratique
la procédure suggérée, analogue à celle qui est suivie en matière con-
tentieuse pour les exceptions préliminaires, n'aurait pas supprimé la
nécessité d’une décision préliminaire et indépendante sur la demande de
désignation d’un juge ad hoc, exactement comme au contentieux la
question des juges ad hoc doit être réglée avant tout débat sur les ex-
ceptions préliminaires. Enfin il convient de faire observer que la décision
préliminaire qu'il était proposé de prendre en vertu de l’article 82 du
Règlement n'aurait pas nécessairement prédéterminé la décision qu’il
aurait fallu prendre ensuite, selon cette proposition, en vertu de l’article
83, puisque celui-ci envisage une hypothèse plus restreinte: celle où
Pavis consultatif est demandé au sujet d'une question juridique actuel-
lement pendante et non pas celle où il a trait à pareille question.

39. On a aussi exprimé l’avis que, même si l’Afrique du Sud n’a pas
droit à un juge ad hoc, la Cour n'en devrait pas moins, dans l'exercice du
pouvoir discrétionnaire que lui confère l’article 68 du Statut, lui per-
mettre d’en désigner un, pour tenir compte du fait que ses intérêts sont
particulièrement touchés dans la présente instance. A cet égard, la Cour
rappellera une décision prise par la Cour permanente à une époque où le
Statut ne contenait aucune disposition sur les avis consultatifs, le soin de
régler la procédure en la matière étant laissé entièrement à la Cour
(C.P.J.I. série E n° 4, p. 72). Saisie d’une requête tendant à la désignation

14
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 27

d’un juge ad hoc dans une affaire où elle estimait qu’il n'existait pas de
différend, la Cour permanente a dit, en rejetant cette requête: «la Cour ne
peut statuer qu’en conformité de son Statut et de son Règlement, dûment
établi en application de l’article 30 du Statut » (ordonnance du 31 octobre
1935, C.PJ.L série A/B n° 65, ann. 1, p. 70). Elle a constaté en outre que
«Papplication [de l’exception ne] saurait être étendue au-delà des limites
qui lui ont été réglementairement fixées » (ibid., p. 71). Dans la présente
affaire, la Cour, tenant compte du Règlement adopté en vertu de l’article
30 du Statut, est arrivée à la conclusion qu’elle n’était pas en mesure
d’exercer un pouvoir discrétionnaire à cet égard.

40. Le Gouvernement sud-africain a également mis en doute que la
Cour soit compétente pour donner un avis ou encore qu’elle doive le
faire si, pour cela, il lui faut se prononcer sur des questions de fait d’une
portée étendue. Selon Ja Cour, ce n’est pas parce que la question posée met
en jeu des faits qu’elle perd le caractère de «question juridique » au sens
de Particle 96 de la Charte. On ne saurait considérer que cette disposition
oppose les questions de droit aux points de fait. Pour être à même de se
prononcer sur des questions juridiques, un tribunal doit normalement
avoir connaissance des faits correspondants, les prendre en considération
et, le cas échéant, statuer à leur sujet. Les limites que le Gouvernement
sud-africain prétend assigner aux pouvoirs de la Cour n’ent de fondement
ni dans la Charte ni dans le Statut.

41. Il est vrai que la Cour pourrait, de sa propre initiative, user du
pouvoir discrétionnaire que lui confère l’article 65, paragraphe 1, du
Statut et ne pas donner suite à la demande d’avis consultatif. Lorsqu'elle
examine cette possibilité, la Cour ne doit pas perdre de vue qu’«En
principe la réponse à une demande d’avis ne doit pas être refusée»
(C.I.T. Recueil 195], p. 19). La Cour s’est demandé, eu égard à sa pratique
passée, si des raisons « décisives » justifieraient un tel refus. Elle n’a pu en
découvrir aucune. Elle estime au surplus qu’en répondant à la requête
non seulement elle resterait «fidèle aux exigences de son caractère
judiciaire » (C.I.J. Recueil 1960, p. 153), mais encore elle s’acquitterait
de ses fonctions d’«organe judiciaire principal des Nations Unies»
(Charte, art. 92).

42. Ayant établi qu’elle était valablement saisie d’une requête pour
avis consultatif, la Cour analysera la question qui lui est soumise:
« Quelles sont les conséquences juridiques pour les Etats de la présence
continue de l’Afrique du Sud en Namibie, nonobstant la résolution 276
(1970) du Conseil de sécurité? »

43. Dans son exposé écrit comme dans ses exposés oraux, le Gouverne-
ment sud-africain a fait un large historique, remontant à l’origine du
mandat, dont il a examiné le fonctionnement. D’autres gouvernements,

15
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 28

ainsi que le Secrétaire général de l'Organisation des Nations Unies et
l'Organisation de l'unité africaine, ont évoqué les mêmes problèmes ou
des problèmes analogues dans leurs exposés écrits et oraux.

44, Toute une série de questions importantes sont en jeu: la nature du
mandat, son application à l'époque de la Société des Nations, les con-
séquences de la disparition de la Société, de l'établissement des Nations
Unies et des faits survenus depuis lors au sein de la nouvelle organisation.
La Cour n'ignore pas quelle est appelée pour la sixième fois à connaître
des problèmes liés au mandat pour le Sud-Ouest africain, mais elle n’en a
pas moins conclu qu'il lui fallait examiner et résumer certains des
problèmes mis en jeu par la question qui lui est posée. Elle se propose
d'étudier en particulier le contenu et la portée de l’article 22 du Pacte de
la Société des Nations et la nature des mandats C.

45. Dans son exposé écrit, le Gouvernement sud-africain a présenté
une analyse détaillée des intentions de certains des participants à la
conférence de la paix de Paris, où fut approuvée la résolution qui, avec
certaines modifications et adjonctions, devait devenir ultérieurement
l’article 22 du Pacte. En conclusion, et à la lumière de cette analyse, iJ a
estimé qu'il était très naturel que les commentateurs aient parlé des
mandats C «comme très proches, dans leur effet pratique, de l'annexion ».
Cette manière de voir, que le Gouvernement sud-africain paraît avoir
adoptée, reviendrait à admettre que les dispositions pertinentes du Pacte
avaient un caractère de pure forme et que les droits qu’elles consacraient
étaient par nature imparfaits et non exécutoires. Elle accorde trop
d'importance aux intentions de certaines des parties et pas assez à
l'instrument issu des négociations. Il faut donc se reporter au texte
même de l’article 22, paragraphe 1, du Pacte:

«1, Les principes suivants s’appliquent aux colonies et territoires
qui, à la suite de la guerre, ont cessé d’être sous la souveraineté des
Etats qui les gouvernaient précédemment et qui sont habités par des
peuples non encore capables de se diriger eux-mêmes dans les con-
ditions particulièrement difficiles du monde moderne. Le bien-être et
le développement de ces peuples forment une mission sacrée de
civilisation et il convient d’incorporer dans le présent Pacte des
garanties pour l’accomplissement de cette mission. »

La Cour a rappelé dans son avis consultatif de 1950 sur le Statut inter-
national du Sud-Ouest africain que, lorsque le système des mandats fut
créé, «deux principes furent considérés comme étant d’importance pri-
mordiale: celui de la non-annexion et celui qui proclamait que le bien-
être et le développement de ces peuples formaient «une mission sacrée de
civilisation» (C.L.J. Recueil 1950, p. 131).

46. I] est évident que la « mission » dont il s’agit devait être exercée au
profit des populations en cause auxquelles on reconnaissait des intérêts

16
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 29

propres et la possibilité de vivre indépendantes lorsqu'elles auraient
atteint un certain stade de développement: le système des mandats devait
fournir aux peuples «non encore » capables de gérer leurs propres affaires
l’aide et les conseils nécessaires pour leur permettre d’arriver au stade où
ils seraient «capables de se diriger eux-mêmes ». Le mode d’assistance
nécessaire à cet effet était défini à l’article 22, paragraphe 2:

«2. La meilleure méthode de réaliser pratiquement ce principe est
de confier la tutelle de ces peuples aux nations développées qui, en
raison de leurs ressources, de leur expérience ou de leur position
géographique, sont le mieux à même d'assumer cette responsabilité
et qui consentent à l’accepter: elles exerceraient cette tutelle en
qualité de Mandataires et au nom de la Société. »

I! ressort clairement de ce texte que les puissances qui allaient se charger
de la tâche envisagée agiraient exclusivement en qualité de mandataires et
au nom de la Société des Nations. Pour ce qui est de la position de la
SdN, la Cour a dit, dans son avis de 1950, que «la Société des Nations
n’était pas, comme l'a allégué [le Gouvernement sud-africain], un
«mandant », au sens où ce terme est employé dans la législation interne
de certains Etats». La Cour faisait observer: « Le Mandat a été créé, dans
l'intérêt des habitants du Territoire et de Phumanité en général, comme
une institution internationale a laquelle était assigné un but international:
une mission sacrée de civilisation ». Elle estimait donc que la Société des
Nations «avait seulement assumé une fonction internationale de sur-
veillance et de contrôle » (C.1.J. Recueil 1950, p. 132).

47. Accepter un mandat dans ces conditions supposait que l’on con-
tractait des obligations non seulement morales mais aussi juridiquement
contraignantes et, comme corollaire de la mission, «des garanties pour
[son] accomplissement » étaient prévues (art. 22, par. 7) sous forme d’une
obligation juridique de rendre compte de la manière dont on s’en acquit-
tait:

«7. Dans tous les cas le Mandataire doit envoyer au Conseil un
rapport annuel concernant les territoires dont il a la charge. »

48. Une autre garantie de l’accomplissement de la mission était prévue
au paragraphe 9 de l’article 22:

«9. Une commission permanente sera chargée de recevoir et
d'examiner les rapports annuels des mandataires et de donner au
Conseil son avis sur toutes questions relatives à l'exécution des
mandats. »

La réponse à la question essentielle quis custodiet ipsos custodes? était
donc que les mandataires étaient tenus de rendre compte à des organismes

17
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 30

internationaux. Une résolution du Conseil de la Société des Nations
adoptée le 31 janvier 1923 a introduit une mesure de surveillance supplé-
mentaire. En vertu de cette résolution, les gouvernements mandataires
devaient transmettre à la Société les pétitions de communautés ou
d'éléments de la population des territoires sous mandat.

49. L'article 22, paragraphe 8, du Pacte contenait la directive suivante:

«8. Si le degré d'autorité, de contrôle ou d'administration a
exercer par le Mandataire n’a pas fait l’objet d’une convention
antérieure entre les Membres de la Société, il sera expressément
statué sur ces points par le Conseil. »

Conformément à cette directive, il a été établi un mandat pour le Sud-
Ouest africain allemand qui définissait en sept articles les conditions de
l'administration du territoire par le mandataire. L'article 6 précisait
l'obligation qui incombait au mandataire en vertu de l’article 22, para-
graphe 7, du Pacte; il stipulait que celui-ci devait «envoyer au Conseil dela
Société des Nations un rapport annuel satisfaisant le Conseil et contenant
toute information intéressant le territoire et indiquant les mesures prises
pour assurer les engagements pris suivant les articles 2, 3, 4 et 5» du
mandat. Ainsi que la Cour l’a dit en 1950: «le mandataire était tenu de
respecter un certain nombre d'obligations, et le Conseil de la Société des
Nations devait surveiller l'administration et veiller à ce que ces obli-
gations fussent respectées » (C.J.J. Recueil 1950, p. 132). En bref, les
dispositions pertinentes du Pacte et celles du mandat lui-même ne laissent
subsister aucun doute quant à la création d'obligations juridiques
précises visant à atteindre le but et l’objet du mandat.

50. Comme il est indiqué au paragraphe 45 ci-dessus, le Gouvernement
sud-africain s'est étendu assez longuement sur les négociations qui ont
précédé l'adoption de la version définitive de l'article 22 du Pacte de la
Société des Nations et a soutenu qu’on pouvait en tirer une interprétation
différente de cette disposition. Il est vrai, comme ce gouvernement le fait
observer, qu'il y avait eu une tendance marquée à l'annexion des anciens
territoires coloniaux ennemis. Quoi qu'il en soit, le résultat final de ces
négociations — même s’il n’a pas été obtenu sans mal — a été le rejet de
lidée d’annexion. Prétendre qu’on peut méconnaître le sens évident de
l'institution des mandats, en donnant aux dispositions explicites qui en
expriment les principes une interprétation contraire à son but et à son
objet, est une thèse insoutenable.

51. II faut aussi tenir compte des événements qui ont suivi adoption
des instruments en question. Les Puissances alliées et associées, dans leur
Réponse aux remarques de la délégation allemande sur les conditions de
paix, se sont référées en 1919 aux « Puissances mandataires qui, étant
constituées fidéicommissaires par la Société des Nations, ne tireront
aucun bénéfice de ce fidéicommis ». Le mandat pour le Sud-Ouest africain

18
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 31

précisait d’autre part dans son préambule: «Sa Majesté britannique,
agissant pour le Gouvernement de l’Union de l’Afrique du Sud, et en son
nom, s’est engagée 4 accepter le mandat sur ledit territoire et a entrepris
de l’exercer au nom de la Société des Nations ».

52. En outre l’évolution ultérieure du droit international à ’égard des
territoires non autonomes, tel qu’il est consacré par la Charte des Nations
Unies, a fait de l’autodétermination un principe applicable à tous ces
territoires. La notion de mission sacrée a été confirmée et étendue à tous
les «territoires dont les populations ne s’administrent pas encore com-
plètement elles-mêmes » (art. 73). Il est clair que ces termes visaient les
territoires sous régime colonial. Manifestement la mission sacrée con-
tinuait à s’appliquer aux territoires placés sous le mandat de la Société
des Nations auxquels un statut international avait été conféré anté-
rieurement. Une autre étape importante de cette évolution a été la
déclaration sur l'octroi de l'indépendance aux pays et aux peuples colo-
niaux (résolution 1514 (XV) de l’Assemblée générale en date du 14 décem-
bre 1960) applicable à tous les peuples et à tous les territoires « qui n’ont
pas encore accédé à l’indépendance». De même, il est impossible de
négliger l’histoire politique des territoires sous mandat en général. Tous
ceux qui n’ont pas accédé à l'indépendance, à l’exception de la Namibie,
ont été placés sous tutelle. Aujourd'hui sur quinze de ces territoires,
non compris la Namibie, deux seulement sont encore sous la tutelle des
Nations Unies. Ce n’est là qu'une manifestation de l’évolution générale
qui a conduit à la naissance de maints nouveaux Etats.

53. Toutes ces considérations se rattachent à la manière dont la Cour
envisage la présente affaire. Sans oublier la nécessité primordiale d’in-
terpréter un instrument donné conformément aux intentions qu’ont eues
les parties lors de sa conclusion, la Cour doit tenir compte de ce que
les notions consacrées par l’article 22 du Pacte — «les conditions parti-
culièrement difficiles du monde moderne» et «le bien-être et le dévelop-
pement» des peuples intéressés — n'étaient pas statiques mais par défi-
nition évolutives et qu'il en allait de même par suite de la notion de
«mission sacrée de civilisation ». On doit donc admettre que les parties
au Pacte les ont acceptées comme telles. C’est pourquoi, quand elle
envisage les institutions de 1919, la Cour doit prendre en considération
les transformations survenues dans le demi-siècle qui a suivi et son inter-
prétation ne peut manquer de tenir compte de l'évolution que le droit
a ultérieurement connue grâce à la Charte des Nations Unies et à la
coutume. De plus, tout instrument international doit être interprété et
appliqué dans le cadre dé l’ensemble du système juridique en vigueur
au moment où l'interprétation a lieu. Dans le domaine auquel se rattache
la présente procédure, les cinquante dernières années ont marqué, comme
il est dit plus haut, une évolution importante. Du fait de cette évolution
il n’y a guère de doute que la « mission sacrée de civilisation » avait pour
objectif ultime l’autodétermination et l’indépendance des peuples en
cause. Dans ce domaine comme dans les autres, le corpus juris gentium

19
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 32

s’est beaucoup enrichi et, pour pouvoir s’acquitter fidèlement de ses
fonctions, la Cour ne peut l’ignorer.

54. Compte tenu de ce qui précéde, la Cour ne saurait faire sienne
une interprétation qui attribuerait aux mandats C un objet et un but
différents de ceux des mandats A ou B. Les seules différences sont
celles qui ressortent du libellé de l'article 22 du Pacte et des instruments
de mandat pertinents, mais l’objectif et les garanties sont les mémes,
aucune exception n'étant faite notamment pour des raisons de conti-
guité géographique. Soutenir le contraire signifierait que les territoires
sous mandat C n'appartenaient que de nom à la famille des mandats
et n'étaient en fait que l’objet de cessions déguisées, comme si, en affir-
mant qu'ils ne sauraient «être mieux administrés que sous les lois du
Mandataire, comme une partie intégrante de son territoire» (art. 22,
par. 6), on avait conféré à la puissance administrante un titre spécial
qui n'était pas accordé aux Etats auxquels des mandats A ou B avaient
été confiés. La Cour rappellera à ce sujet une observation qu'elle a faite
dans son arrêt de 1962 sur les affaires du Sud-Ouest africain et qui
s'applique à toutes les catégories de mandats:

«Les droits du Mandataire concernant le territoire sous Mandat
et ses habitants se fondent sur les obligations du Mandataire et ils
ne sont, pour ainsi dire, que de simples instruments lui permettant
de remplir ses obligations. » (C.Z.J. Recueil 1962, p. 329.)

*
* *

55. La Couren vient maintenant a la situation créée par la disparition
de la Société des Nations et la naissance des Nations Unies. On a vu
plus haut que la Société des Nations était l’organisation internationale
chargée d’exercer les fonctions de surveillance à l’égard des mandats.
Ces fonctions étaient un élément essentiel du système des mandats. Cela
ne signifie pourtant pas que l'institution des mandats devait nécessaire-
ment prendre fin lorsque disparaitrait le mécanisme originel de surveil-
lance. A la question de savoir si le maintien du mandat était inséparable-
ment lié à l'existence de la Société des Nations, il faut répondre que l’on
ne saurait présumer la caducité d’une institution établie en vue d’accom-
plir une mission sacrée tant que son objectif n’a pas été atteint. Les res-
ponsabilités du mandataire et de l’autorité de surveillance dans l’insti-
tution des mandats étaient complémentaires et la disparition de l’un ou
de l’autre ne pouvait affecter la survivance de l'institution. C’est pour
cette raison qu’en 1950 la Cour a déclaré, à propos des obligations décou-
lant de la mission sacrée:

«A tous égards leur raison d’être et leur objet primitif demeurent.
Comme leur exécution ne dépendait pas de l’existence de la Société
des Nations, ces obligations ne pouvaient devenir caduques pour

20
NAMIBIE (S.-O, AFRICAIN) (AVIS CONSULTATIF) 33

la seule raison que cet organe de surveillance avait cessé d’exister.
Le droit de la population de voir le Territoire administré conformé-
ment à ces règles ne pouvait pas non plus en dépendre.» (C.J.J/.
Recueil 1950, p. 133.)

Dans ce cas particulier, des dispositions spéciales ont été élaborées et
des décisions ont été prises en vue de transférer les fonctions de l’or-
ganisation qui devait être dissoute à celle qui prenait naissance.

56. Lorsqu'on a créé dans le cadre des Nations Unies un régime inter-
national de tutelle, on a manifestement envisagé que les territoires sous
mandat que l'on ne considérait pas encore mûrs pour l’indépendance
seraient placés sous le régime international de tutelle des Nations Unies.
Ce régime comportait une surveillance internationale plus large et plus
efficace que celle des mandats de la Société des Nations.

57. Il eût été contraire au but primordial du système des mandats
d'admettre que les difficultés dues au remplacement d'un régime par
un autre régime destiné à améliorer la surveillance internationale puissent
entraîner, à la dissolution de la Société des Nations, la disparition de
toute surveillance internationale. Accepter la thèse du Gouvernement
sud-africain sur ce point aurait abouti au retour des territoires sous man-
dat au statut colonial et au remplacement virtuel du système des man-
dats par l'annexion, solution qui avait été résolument écartée en 1920.

58. Ce sont ces raisons décisives qui ont déterminé l'introduction
dans la Charte des Nations Unies de la clause de sauvegarde que cons-
titue l’article 80, paragraphe 1, de la Charte:

«I. À l'exception de ce qui peut être convenu dans les accords
particuliers de tutelle conclus conformément aux articles 77, 79 et
81 et plaçant chaque territoire sous le régime de tutelle, et jusqu’à
ce que ces accords aient été conclus, aucune disposition du présent
chapitre ne sera interprétée comme modifiant directement ou in-
directement en aucune manière les droits quelconques d'aucun
Etat ou d'aucun peuple ou les dispositions d'actes internationaux
en vigueur auxquels des Membres de l'Organisation peuvent être
parties. »

59. L'un des traits notables de cette disposition est la stipulation con-
cernant le maintien des droits des peuples, qui s'applique sans conteste
aux habitants des territoires sous mandat et en particulier aux populations
autochtones. C’est là confirmer que ces droits possèdent une existence
indépendante de celle de la Société des Nations. Dans son avis consultatif
de 1950 sur le Statut international du Sud-Ouest africain, la Cour s’est
fondée sur cette disposition pour conclure que «ces droits des peuples ne
sauraient être efficacement garantis sans contrôle international et sans

21
NAMIBIE (S.-0. AFRICAIN) (AVIS CONSULTATIF) 34

Pobligation de soumettre des rapports à un organe de contrôle » (C.I.J.
Recueil 1950, p. 137). En 1956, la Cour a confirmé la conclusion d’après
laquelle «l'effet de l’article 80, paragraphe 1, de la Charte … garantit
les droits [des] Etats et [des] peuples » (C.Z.J. Recueil 1956, p. 27).

60. Ainsi, selon l'interprétation de la Cour, l’article 80, paragraphe 1,
de la Charte disposait que l’opération de remplacement des mandats
par des accords de tutelle, en vertu du chapitre XII de la Charte, ne
devait pas être «interprétée comme modifiant directement ou indirecte-
ment en aucune manière les droits quelconques d’aucun Etat ou d’aucun
peuple ».

61. Le début du paragraphe | précisait la méthode par laquelle le
statu quo en matière de mandat pouvait être modifié « A l’exception de
ce qui peut être convenu dans les accords particuliers de tutelle conclus
conformément aux articles 77, 79 et 81 et plaçant chaque territoire sous
le régime de tutelle, et jusqu’à ce que des accords aient été conclus ».
La transformation ne pouvait s'effectuer qu’au moyen d’un accord de
tutelle, à moins que la « mission sacrée » ne soit arrivée à son terme par
suite de la réalisation de lobjectif auquel elle répondait: l’accession à
l'indépendance. En employant la formule «jusqu’à ce que ces accords
aient été conclus », on évitait toute solution de continuité juridique entre
les deux régimes.

62. A la fin de l’article 80, paragraphe 1, il est fait mention des « dis-
positions d’actes internationaux en vigueur auxquels des Membres de
l'Organisation peuvent être parties ». Les documents officiels de la con-
férence de San Francisco montrent que cette formule a été introduite à
la place des mots «d’un mandat quelconque», qui figuraient dans un
texte antérieur, afin de préserver «les droits stipulés au paragraphe 4 de
l’article 22 du Pacte de la Société des Nations ».

63. Si les Etats participant à la conférence de San Francisco ont ap-
prouvé cet amendement et introduit cette précision dans le rapport du
comité 4 de la Commission II, c’est manifestement parce qu’ils consi-
déraient que l’adoption de la Charte des Nations Unies rendrait inéluc-
table la disparition de la Société des Nations. Cela montre que, selon
l'interprétation et Pintention des participants à la conférence de San
Francisco, l’article 80, paragraphe 1, de la Charte avait pour but et pour
effet de maintenir en vigueur tous les droits, quels qu’ils soient, y compris
les droits stipulés dans le Pacte lui-même, pour qu’on ne puisse pas pré-
tendre que la dissolution de la Société des Nations les avait rendus caducs.

64. La disparition de la SdN ne saurait donc être considérée comme
un événement fortuit entraînant une éventuelle extinction de ces droits,
événement entièrement étranger au chapitre XII de la Charte et que
n'auraient pas prévu les dispositions de sauvegarde de l’article 80, para-
graphe 1. Lorsque les Membres de la Société des Nations ont dissout
l’organisation, ils n’ont ni déclaré ni accepté, même implicitement, que
cette dissolution entrainerait l’abrogation ou la caducité des mandats. Au

22
NAMIBIE (S.~O. AFRICAIN) (AVIS CONSULTATIF) 35

contraire, le paragraphe 4 de la résolution du 18 avril 1946 sur les man-
dats suppose nettement leur maintien en vigueur.

65. Le Gouvernement sud-africain a demandé à la Cour de reconsi-
dérer son avis consultatif de 1950 et soutenu à ce propos que l’article 80,
paragraphe |, devait être interprété comme une simple clause de sauve-
garde ayant un effet purement négatif.

66. Si l’on devait voir dans l’article 80, paragraphe 1, une simple dis-
position interprétative empêchant que l’application du chapitre XII ne
porte atteinte à des droits, ce paragraphe serait dépourvu de toute portée
pratique. Rien dans le chapitre XII — qui, selon l'interprétation donnée
par la Cour en 1950, est un cadre pour des accords de tutelle 4 venir — ne
peut affecter les droits que des Etats ou des peuples tiennent du système
des mandats. De plus, si l’on devait considérer l’article 80, paragraphe 1,
comme une simple clause de sauvegarde, le paragraphe 2 de cet article
serait sans objet. Ce paragraphe dispose:

«2. Le paragraphe 1 du présent article ne doit pas être interprété
comme motivant un retard ou un ajournement de la négociation et
de la conclusion d’accords destinés à placer sous le régime de tutelle
des territoires sous mandat ou d’autres territoires ainsi qu'il est
prévu à l’article 77.»

Cette disposition visait manifestement à empêcher une puissance man-
dataire d’invoquer le maintien de ses droits en vertu du paragraphe 1
pour retarder ou ajourner le moment de prendre ce que la Cour a appelé
«la voie normale tracée par la Charte, c’est-à-dire: conclure des Accords
de Tutelle » (C.Z.J. Recueil 1950, p. 140). Aucune méthode d'interprétation
n'autorise à conclure que l’article 80 n’ait dans son ensemble aucune
signification.

67. Quand on se demande si l'on ne peut attribuer à l’article 80, para-
graphe |, qu’un effet purement négatif, ainsi que le soutient l'Afrique
du Sud, il faut tenir compte des derniers mots de l’article 76, alinéa d),
de la Charte, qui visent à assurer, comme une des fins essentielles du
régime de tutelle, l'égalité de traitement dans le domaine commercial à
tous les Membres de l'Organisation et à leurs ressortissants. La clause
«sous réserve des dispositions de l’article 80 » a été introduite a la con-
férence de San Francisco pour préserver le droit de préférence que pos-
sédaient les puissances mandataires dans les territoires placés sous man-
dat C. Le représentant de l'Union sud-africaine à la conférence avait fait
observer que «la «porte ouverte » n'était pas applicable, auparavant, aux
mandats C», ajoutant que «son gouvernement n'en envisageait pas l’ap-
plication au territoire placé sous son mandat ». Si Particle 80, paragraphe
1, n'avait pas eu d’effet conservatoire et positif et si les droits qu’il main-
tenait avaient pu s’éteindre à la disparition de la Société des Nations,
le dernier membre de phrase de l’article 76, alinéa d), aurait été dépourvu
de toute signification pratique.

23
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 36

68. Le Gouvernement sud-africain a invoqué en tant que «faits nou-
veaux » dont la Cour n’aurait pas eu pleinement connaissance en 1950 une
proposition de la délégation chinoise, présentée à la dernière Assemblée
de la Société des Nations, ainsi qu’une autre proposition soumise par le
Comité exécutif à la Commission préparatoire des Nations Unies, qui
toutes deux prévoyaient expressément le transfert à des organes des
Nations Unies des fonctions de surveillance de la SdN relatives aux man-
dats. Il a fait valoir que, ni l’une ni l’autre de ces propositions n'ayant
été adoptée, aucun transfert de ce genre n’a été envisagé.

69. La Cour ne peut accepter cette argumentation. Le fait que telle
ou telle proposition n’ait pas été adoptée par un organe international
n'implique pas nécessairement qu’une décision collective inverse ait
été prise. Le rejet ou la non-approbation d’une proposition peut tenir à
de nombreux motifs. Par exemple, la proposition chinoise, qui n’a jamais
été examinée et a été considérée comme irrecevable, aurait eu pour effet
d’assujettir les territoires sous mandat à un mode de surveillance allant
au-delà des pouvoirs de surveillance applicables aux mandats et elle
aurait pu soulever des difficultés au sujet de l’article 82 de la Charte.
Quant à la proposition tendant à constituer un comité temporaire de
tutelle, elle a été repoussée parce qu'on estimait que la création d’un tel
organe aurait risqué de retarder la négociation et la conciusion d’accords
de tutelle. En conséquence deux propositions des Etats-Unis visant à auto-
riser ce comité à assumer les fonctions exercées jusque-là par la Commis-
sion permanente des mandats sont restées sans suite. On ne saurait con-
sidérer que le fait de ne pas créer un organe subsidiaire temporaire chargé
d’aider l’Assemblée générale dans l'exercice de ses fonctions de surveil-
lance à l'égard des mandats implique que l'Assemblée générale n'avait
pas compétence ou ne pouvait exercer elle-même ses fonctions pro-
pres dans ce domaine. On semble avoir supposé au contraire que les
fonctions de surveillance sur les mandats, auparavant assumées par la
Société des Nations, seraient exercées par l'Organisation des Nations
Unies. C’est ainsi que, dans les débats sur la proposition concernant la
création du comité temporaire de tutelle, personne n’a signalé que les
fonctions de surveillance de la Société des Nations n’avaient pas été trans-
férées à l'Organisation des Nations Unies. Qui plus est, le représentant de
l'Afrique du Sud à la Commission préparatoire des Nations Unies a
déclaré le 29 novembre 1945: «il semble raisonnable de créer un organis-
me provisoire puisque la Commission des mandats est en sommeil et que
les pays mandataires devraient avoir un organisme auquel ils puissent
soumettre leur rapport ».

70. Le Gouvernement sud-africain a soutenu d’autre part que l'article
80, paragraphe I, qui prévoit qu'aucune disposition du chapitre XII de
la Charte ne sera interprétée comme modifiant les dispositions «d’actes
internationaux en vigueur », ne saurait autoriser à conclure que, par suite
d’un transfert, l'obligation de faire rapport au Conseil de la Société des

24
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 37

Nations imposée par le mandat est due désormais à l'Organisation des
Nations Unies.

71. Cette objection ne tient pas compte de l’article 10, chapitre IV,
de la Charte, sur lequel l’avis de 1950 s’est appuyé pour justifier le trans-
fert de fonctions de surveillance du Conseil de la Société des Nations à
Assemblée générale des Nations Unies. La Cour a déclaré alors:

«La compétence de l’Assemblée générale des Nations Unies pour
exercer un tel contrôle et pour recevoir et examiner des rapports se
déduit des termes généraux de l’article 10 de la Charte qui autorise
l'Assemblée générale à discuter toutes questions ou affaires rentrant
dans le cadre de la Charte et à formuler sur ces questions ou affaires
des recommandations aux Membres des Nations Unies.» (C.LJ.
Recueil 1950, p. 137.)

72. Dès lors qu’une disposition de la Charte — l’article 80, para-
graphe 1 — maintenait les obligations du mandataire, c’est à l'Organi-
sation des Nations Unies qu’il incombait de veiller au respect de ces
obligations. Par conséquent, en vertu de l’article 10 de la Charte, l’Afrique
du Sud a consenti à soumettre son administration du Sud-Ouest africain
à l'examen de l'Assemblée générale, sur la base des renseignements four-
nis par le mandataire ou obtenus d’autres sources. Le transfert à l’As-
semblée générale de obligation de faire rapport existant envers le Con-
seil de la Société des Nations n’a été qu’un corollaire des pouvoirs dévolus
à l’Assemblée générale. Celle-ci les a en fait exercés, comme la Cour l'a
constaté dans son avis consultatif de 1950. Elle a conclu à juste titre:

«l’Assemblée générale des Nations Unies est fondée en droit à exer-
cer les fonctions de surveillance qu’exerçait précédemment la Société
des Nations en ce qui concerne l'administration du Territoire et ...
l'Union sud-africaine a l'obligation de se prêter à la surveillance de
l’Assemblée générale et de lui soumettre des rapports annuels»
(C.L.J. Recueil 1950, p. 137).

Dans son avis consultatif de 1955 sur la Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au Territoire du Sud-
Ouest africain, la Cour a dit, après avoir rappelé certains passages de
Tavis de 1950:

«Ainsi, la compétence de l’Assemblée générale pour exercer une
surveillance sur l'administration du Sud-Ouest africain en tant que
territoire sous mandat est fondée sur les dispositions de la Charte.»
(C.J. Recueil 1955, p. 76.)

Dans son avis consultatif de 1956 sur l’Admissibilité de l’audition de péti-
tionnaires par le Comité du Sud-Ouest africain, s'étant de nouveau référée
à certains passages de l’avis de 1950, la Cour s’est exprimée en ces termes:

25
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 38

«Par conséquent, les obligations du Mandataire subsistent dans
toute leur force, avec cette différence que les fonctions de contrôle
exercées par fe Conseil de la Société des Nations doivent maintenant
être exercées par les Nations Unies.» (C.I.J. Recueil 1956, p. 27.)

Dans le même avis, la Cour a dit en outre:

«intention principale qui est à la base de la reprise par l’Assemblée
générale des Nations Unies des fonctions de surveillance à l'égard
du Mandat sur le Sud-Ouest africain, précédemment exercées par
le Conseil de la Société des Nations, est de sauvegarder la mission
sacrée de civilisation, grâce au maintien d’une surveillance inter-
nationale effective de l'administration du territoire sous mandat»
(ibid., p. 28).

73. En ce qui concerne les intentions de la Société des Nations, il est
indispensable de noter qu’à sa dernière réunion l’Assemblée de la Société
s’est attribué les responsabilités du Conseil par une résolution du 12 avril
1946 où l’on peut lire:

« L'Assemblée, avec l’assentiment de tous les membres du Conseil
représentés à la présente session,

Décide que, pour autant qu’il sera nécessaire, elle assumera, durant
la présente session, toutes les fonctions rentrant dans la compétence
du Conseil. »

En suite de quoi, avant de dissoudre définitivement la Société des Nations,
l’Assemblée a adopté le 18 avril 1946 une résolution dont les dispositions
citées ci-après prévoyaient la continuation des mandats et du système des
mandats:

« L'Assemblée …

3. Reconnaît que la dissolution de la Société des Nations mettra
fin à ses fonctions en ce qui concerne les territoires sous mandat,
mais note que des principes correspondant à ceux que déclare l’ar-
ticle 22 du Pacte sont incorporés dans les chapitres XI, XII et XIII
de la Charte des Nations Unies;

4. Note que les Membres de la Société administrant actuellement
des territoires sous mandat ont exprimé leur intention de continuer à
les administrer, en vue du bien-être et du développement des peuples
intéressés, conformément aux obligations contenues dans les divers
mandats, jusqu’à ce que de nouveaux arrangements soient pris entre
les Nations Unies et les diverses Puissances mandataires. »

26
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 39

Ainsi que la Cour l’a dit dans son arrêt de 1962:

«en mettant fin à sa propre existence, la Société des Nations n’a pas
mis fin aux Mandats mais ... elle a certainement entendu les maintenir
par sa résolution du 18 avril 1946» (C.J. Recueil 1962, p. 334).

74. Au début de la période transitoire, lors de la constitution de l’Or-
ganisation des Nations Unies et de la dissolution de la Société des Nations,
le Gouvernement sud-africain a, lui aussi, admis à plusieurs reprises que
le mandat n’était pas devenu caduc. En particulier, le 9 avril 1946, après
avoir annoncé l'intention de son gouvernement de faire du Sud-Ouest
africain une partie intégrante de l’Union, le représentant de l’Afrique
du Sud a déclaré devant l’Assemblée de la Société des Nations:

« Dans l'intervalle, l'Union sud-africaine continuera à l’administrer
en se conformant scrupuleusement aux obligations du Mandat, afin
d’assurer le progrès et de sauvegarder les intérêts de ses habitants,
comme elle l’a fait pendant les six dernières années durant lesquelles
la Commission des mandats n’a pu se réunir.

La disparition des organes de la Société des Nations qui s'occupent
du contrôle des mandats, à savoir, en premier lieu la Commission
des mandats et le Conseil de la Société, empêchera évidemment de se
conformer entièrement à la lettre du Mandat. Le Gouvernement de
PUnion se fera, cependant, un devoir de considérer que la disparition
de la Société des Nations ne diminue en rien les obligations qui
découlent du Mandat; il continuera à s’en acquitter en pleine cons-
cience et avec le juste sentiment de ses responsabilités, jusqu’au
moment où d’autres arrangements auront été conclus quant au statut
futur de ce territoire. »

La Cour a évoqué cette déclaration dans son arrêt de 1962, où elle a
constaté que « Il ne pouvait y avoir de la part du Gouvernement sud-africain
de reconnaissance plus claire de fa continuation, après la dissolution de la
Société des Nations, de ses obligations en vertu du Mandat pour le Sud-
Ouest africain » (C.1.J. Recueil 1962, p. 340).

75. Des assurances analogues ont été données par l'Afrique du Sud
dans un mémorandum transmis le 17 octobre 1946 au Secrétaire général
de l'Organisation des Nations Unies et dans des déclarations faites devant
la Quatrième Commission de l’Assemblée générale les 4 et 13 novembre
1946. Se référant à certaines de ces assurances parmi d’autres, la Cour a
dit en 1950: « Ces déclarations constituent Ja reconnaissance par le Gou-
vernement de l’Union de la continuation de ses obligations en vertu
du Mandat et non une simple indication quant à la conduite future de ce
Gouvernement » (C.J. Recueil 1950, p. 135).

76. Dès le 22 janvier 1946, avant même la dissolution de la Société des
Nations, le Gouvernement de l’Union sud-africaine a fait part à l’Assem-
blée générale des Nations Unies de son intention de donner à la population

27
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 40

duSud-Ouestafricain l’occasion d'exprimer sa volonté, indiquant: « Quand
cette volonté sera connue, l'Union soumettra sa décision au jugement de
l’Assemblée générale ». Par la suite, le représentant de l'Union sud-afri-
caine a présenté à l’'Assembiée générale, pendant la deuxième partie de sa
première session de 1946, une proposition par laquelle il lui demandait
d'approuver l'incorporation du Sud-Ouest africain à l’Union sud-afri-
caine. L'Assemblée générale a adopté le 14 décembre 1946 la résolution
65 (I), où elle a constaté

«avec satisfaction que l'Union sud-africaine, en soumettant cette
question à l'Organisation des Nations Unies, reconnaît l'intérêt et le
souci que les Nations Unies témoignent pour la question du statut
futur des territoires actuellement sous mandat »

et a déclaré qu'elle

«ne saurait admettre Vincorporation du territoire du Sud-Ouest
africain à l’Union sud-africaine ».

Plus loin l’Assemblée générale

« Recommande que le territoire sous mandat du Sud-Ouest africain
soit placé sous le régime international de tutelle et invite le Gouver-
nement de l’Union sud-africaine à soumettre à l'examen de l’Assem-
blée générale un accord de tutelle pour ledit territoire. »

Un an plus tard, par sa résolution 141 (ID) du 1°’ novembre 1947, l’As-
semblée générale a pris acte de la décision du Gouvernement sud-africain
de ne pas procéder à l’incorporation du territoire. Comme la Cour l’a dit
en 1950:

« En soumettant ainsi la question du futur statut international du
Territoire au «jugement » de l’Assemblée générale en tant qu’ «organe
international compétent », le Gouvernement de l’Union a reconnu
la compétence de l’Assemblée générale en la matière. » (C.I.J. Recueil
1950, p. 142.)

77, Au cours des années suivantes, l’Afrique du Sud s’est contredite
dans ses actes et ses déclarations aux Nations Unies en ce qui concerne
le Sud-Ouest africain. Certains actes et certaines déclarations ont confirmé
que l’Afrique du Sud reconnaissait le pouvoir Ge surveillance des Nations
Unies et les obligations qui lui incombaient à leur égard alors que d’autres
dénotaient une intention de revenir sur cette reconnaissance. Ce n’est que
le 11 juillet 1949 que le Gouvernement sud-africain a adressé au Secrétaire
général une lettre dans laquelle il déclarait qu’il ne pouvait «plus croire

28
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 41

que la présentation aux Nations Unies de rapports spéciaux sur le Sud-
Ouest africain puisse présenter un avantage réel quelconque et il est
arrivé avec regret à la conclusion que, dans l'intérêt d’une administration
efficace, aucun rapport ne doit plus être envoyé ».

78. Compte tenu de ce qui précède, il ne fait pas de doute que, comme
la Cour l’a invariablement reconnu, le mandat a survécu à la disparition
de la Société des Nations et que l’Afrique du Sud l’a admis pendant plu-
sieurs années. De ce fait, l'élément de surveillance, qui est une partie
intégrante du mandat, devait forcément survivre et le mandataire restait
tenu de rendre compte de l’exécution de la mission sacrée. Faire de la
responsabilité du mandataire une simple affaire de conscience ou d’obli-
gation morale serait conférer à cette puissance des droits auxquels elle ne
saurait prétendre et, en même temps, priver les populations du territoire
de droits qui leur ont été garantis. Ce serait donner au mandataire la
faculté de décider unilatéralement et à son gré du destin de la population
du Sud-Ouest africain. Comme la Cour, se référant à son avis consultatif
de 1950, l’a déciaré en 1962:

«Les conclusions de la Cour au sujet de l'obligation du Gouverne-
ment de l’Union de se soumettre à une surveillance internationale
sont donc parfaitement claires. En fait, exclure les obligations liées
au Mandat reviendrait à exclure l'essence même du Mandat.»
(C.LJ. Recueil 1962, p. 334.)

79. Le bien-fondé de cette déclaration apparaît à la lecture des thèses
présentées par l’Afrique du Sud qui, dans ses conclusions finales dans
les affaires du Sud-Ouest africain, a soutenu subsidiairement, pour le
«cas où l’on estimerait que le Mandat en tant que tel est demeuré en
vigueur malgré Ja dissolution de la Société des Nations »,

«que les obligations incombant antérieurement au défendeur en
vertu du Mandat et consistant à faire rapport et à rendre compte au
Conseil de la Société des Nations et à se soumettre à la surveillance
de ce Conseil ont pris fin lors de la dissolution de la Société et
n'ont pas été remplacées par des obligations similaires concernant
une surveillance par un organe quelconque des Nations Unies, par
toute autre organisation ou par tout autre organisme» (C./J.
Recueil 1966, p. 16-17).

La conclusion principale du défendeur était la suivante:

«Que le Mandat pour le Sud-Ouest africain dans son ensemble
est devenu caduc lors de la dissolution de la Société des Nations et
que le défendeur n’est plus en conséquence soumis à aucune des
obligations juridiques découlant du Mandat.» (Jbid., p. 16.)

29
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 42

80. Au cours de la présente instance, à l'audience publique du 15 mars
1971, le représentant de l’Afrique du Sud a résumé comme suit la position
de son gouvernement:

« Par conséquent, notre argumentation sur l’extinction des clauses
concernant la surveillance et l'obligation de rendre compte est
absolue et sans réserves. Mais notre argumentation sur la caducité
éventuelle du mandat dans son ensemble est secondaire et accessoire;
elle est subordonnée à notre thèse essentielle, à savoir que les
dispositions du mandat concernant la surveillance et l’obligation
de rendre compte ont disparu à la dissolution de la Société des Na-
tions.

Nous concluons donc formellement dans la présente procédure
que le mandat est devenu caduc dans son ensemble en raison de la
disparition de ia surveillance de la Société des Nations mais, pour le
reste, nous considérons qu'il a subsisté...

Nous soutenons néanmoins que, dans l’un et l’autre cas, il n’exis-
tait plus, après la disparition de la Société des Nations, aucune
obligation de rendre compte ou de faire rapport en vertu du mandat.»

Le représentant de l’Afrique du Sud mettait ainsi l'accent sur «l’extinc-
tion », «la disparition» des clauses concernant la surveillance et Pobli-
gation de rendre compte et estimait «secondaire et accessoire » Pargu-
mentation portent sur la «caducité éventuelle du mandat dans son
ensemble ».

81. Ainsi, de Paveu même de l'Afrique du Sud, «la surveillance et
l'obligation de rendre compte » étaient des éléments essentiels du mandat,
ce que la Cour a toujours affirmé. La thèse selon laquelle le mandat serait
devenu caduc à la dissolution de la Société des Nations est en fait insé-
parable de l’assertion qu'il n’y a pas d'obligation de se soumettre à la
surveillance des Nations Unies. Il en résulte que, ensemble ou séparément,
les deux assertions, à savoir que le mandat est devenu caduc et qu’il
n'existe aucune obligation de se soumettre à la surveillance internationale
des Nations Unies, sont incompatibles avec l'institution même sur laquelle
repose la présence de l’Afrique du Sud en Namibie, car

«L'autorité que le Gouvernement de l'Union exerce sur le Terri-
toire est fondée sur le Mandat. Si le Mandat avait cessé d’exister,
comme le prétend le Gouvernement de l’Union, l'autorité de celle-ci
aurait également cessé d’exister. Rien ne permet de conserver les
droits dérivés du Mandat tout en répudiant les obligations qui
en découlent.» (C.J. Recueil 1950, p. 133; cité dans C.J. Recueil
1962, p. 333.)

82. Il semble que l'Afrique du Sud ait conscience de ce qui précède,
comme l’atteste le fait qu’à diverses reprises elle a invoqué d’autres
titres pour justifier le maintien de sa présence en Namibie. Ainsi elle
a déclaré devant l’Assemblée générale le 5 octobre 1966:

30
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 43

«l'Afrique du Sud soutient depuis longtemps que le Mandat n’est
plus en vigueur juridiquement et que le droit que possède l’Afrique
du Sud d’administrer le Territoire ne découle pas du Mandat mais
de la conquête militaire ainsi que de sa pratique déclarée et constante
consistant à poursuivre l’administration du Territoire comme une
mission sacrée à l'égard des habitants ».

Dans la présente procédure, le représentant de l’Afrique du Sud a dit
le 15 mars 1971:

«Le Gouvernement sud-africain estime qu’étant admise la caducité
du mandat, il aurait le droit d’administrer le territoire grâce au jeu
d’une série de facteurs qui sont a) la conquête initiale, b) une
occupation prolongée, c) le maintien de la mission sacrée confiée
et acceptée en 1920, d) le fait que son administration s’exerce au
profit des habitants du territoire et qu’elle est voulue par eux. Dans
ces conditions, le Gouvernement sud-africain ne saurait considérer
qu'un Etat ou une organisation puisse avoir un meilleur titre à
administrer le territoire. »

83. Invoquer ces titres qui, toutes autres considérations mises à
part, sont inadmissibles s'agissant d’un territoire sous mandat, aboutit
à une situation qui, de l’aveu même de l’Afrique du Sud, est contraire
à l’objet et au but du mandat. La déclaration suivante du représentant de
l'Afrique du Sud, faite le 15 mars 1971 au cours de la présente procédure
permettra d’en apprécier tout le sens par rapport à la mission sacrée:
«Le Gouvernement sud-africain est d’avis qu'aucune disposition juridi-
que ne l’empéche d’annexer le Sud-Ouest africain ». Comme la Cour l’a
fait observer dans son avis consultatif sur le Statut international du Sud-
Ouest africain, le principe de la «non-annexion » a été considéré «comme
étant d'importance primordiale » au moment où il a fallu se prononcer
sur Pavenir du Sud-Ouest africain et d’autres territoires après la première
guerre mondiale (C.I.J. Recueil 1950, p. 131). Ce que l’article 22 du Pacte
de la Société des Nations a exclu en conséquence est encore moins
acceptable aujourd’hui.

* * *

84. Pour ce qui est des Nations Unies, il ressort des documents que,
pendant vingt ans, en vertu des pouvoirs que la Charte lui confère,
l’Assemblée générale a prié le Gouvernement sud-africain de s'acquitter
des obligations découlant du mandat. Le 9 février 1946, par sa résolution
9 (D), l’Assemblée générale a invité tous les Etats qui administraient des
territoires en vertu d’un mandat à soumettre des accords de tutelle. La
réaction de tous, à l’exception de l’Afrique du Sud, a été de placer les
territoires en question sous le régime de tutelle ou de leur offrir l’indé-

31
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 44

pendance. En outre l’Assemblée générale a formulé une recommandation
spéciale à cet égard dans sa résolution 65 (1) du 14 décembre 1946: le
1° novembre 1947, par sa résolution 141 (IT), elle a «prié instamment »
le Gouvernement de l’Union sud-africaine de soumettre à son examen
un accord de tutelle; par sa résolution 227 (III) du 26 novembre 1948,
elle a maintenu ses recommandations antérieures. Un an plus tard, par
sa résolution 337 (IV) du 6 décembre 1949, elle a regretté que «le Gouver-
nement de l’Union sud-africaine ait retiré sa promesse antérieure ... de
présenter des rapports sur son administration du territoire du Sud-Ouest
africain, pour information, à l'Organisation des Nations Unies », confirmé
ses résolutions précédentes et invité l'Afrique du Sud «à reprendre la
présentation de ... rapports à l’Assemblée générale ». En même temps,
elle soumettait à la Cour, par sa résolution 338 (IV), des questions précises
au sujet du statut international du Sud-Ouest africain. En 1950, par sa
résolution 449 (V) du 13 décembre, l’Assemblée a accepté l’avis consul-
tatif que la Cour lui avait donné à la suite de sa demande et elle a «invité
instamment le Gouvernement de Union sud-africaine à prendre les
mesures nécessaires pour donner effet à l’avis de la Cour internationale
de Justice». Par la même résolution, l'Assemblée a créé un comité
«chargé de conférer avec l’Union sud-africaine au sujet des mesures de
procédure nécessaires pour mettre en œuvre l'avis consultatif...». Au
cours des négociations qui ont suivi, l'Afrique du Sud a persisté à soutenir
que ni les Nations Unies ni aucune autre organisation internationale
n'avaient hérité les fonctions de surveillance de la Société des Nations.
Le comité, pour sa part, a présenté une proposition qui suivait de près
les termes du mandat et prévoyait une mise en œuvre « qui serait assurée
par l’intermédiaire de Organisation des Nations Unies au moyen d’une
procédure se rapprochant le plus possible de celle qui était appliquée
par la Société des Nations; ainsi les obligations imposées ne seraient ni
plus étendues ni plus lourdes que les obligations antérieures ». Cette
procédure aurait comporté l’envoi de rapports par l'Afrique du Sud à
une commission de l’Assemblée générale, qui aurait aussi institué un
comité spécial chargé de reprendre les fonctions de la Commission
permanente des mandats. Ainsi les Nations Unies, qui ont indubita-
blement mené les négociations de bonne foi, n’ont pas insisté sur la
conclusion d’un accord de tutelle; elles ont suggéré un système de con-
trôle qui ne serait pas «plus étendu que sous le régime des Mandats ».
Ces propositions ont été rejetées par l'Afrique du Sud qui a refusé
d'accepter le principe de la surveillance des Nations Unies pour son
administration du territoire.

85. D’autres négociations infructueuses ont eu lieu de 1952 à 1959.
Ainsi les négociations se sont échelonnées sur treize années au total, de
1946 à 1959. En pratique la durée des négociations ne permet pas de
savoir si les possibilités d’accord ont été épuisées; il peut être suffisant
de montrer qu’on a abouti rapidement à une impasse et que, d’un côté,
on s’est fermement refusé à tout compromis. Dans le cas de la Namibie

32
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 45

(Sud-Ouest africain), ce stade a été manifestement atteint bien avant que
les Nations Unies abandonnent finalement leurs efforts pour parvenir
à un accord. Mais tant que Afrique du Sud restait la puissance manda-
taire, il lui était toujours loisible de chercher un arrangement. Ce chapitre
s’est clos avec la cessation du mandat.

86. Pour achever ce bref résumé des événements qui ont précédé la
présente requéte pour avis consultatif, il convient de rappeler qu’en 1955
et 1956 la Cour a rendu, à la demande de l’Assemblée générale, deux
autres avis consultatifs sur des questions intéressant le territoire. L’Assem-
blée générale a finalement adopté la résolution 2145 (XXI) sur la cessation
du mandat pour le Sud-Ouest africain. Ultérieurement le Conseil de
sécurité a pris la résolution 276 (1970) qui déclarait illégale la présence
continue de l’Afrique du Sud en Namibie et invitait les Etats à agir en
conséquence.

*
* *

87. Le Gouvernement frangais, dans son exposé écrit, et le Gouverne-
ment sud-africain, tout au long de la procédure en la présente affaire,
ont objecté qu’en adoptant la résolution 2145 (XXI), l’Assemblée générale,
avait excédé ses pouvoirs.

88. Avant d'examiner cette objection, la Cour doit considérer les
observations et les arguments avancés sur le point de savoir si elle de-
vrait aborder la question. On a dit que le fait que la demande d’avis ne
portait pas sur la question de la validité de la résolution de l’Assemblée
générale ou des résolutions connexes du Conseil de sécurité n’empéchait
pas la Cour de procéder à cet examen. On a soutenu d'autre part que, vules
termes de la requête et compte tenu des débats qui l’ont précédée, la Cour
n’était pas autorisée à étudier la validité de ces résolutions. On a fait valoir
en ce sens que la Cour ne devait pas s’arroger des pouvoirs de contrôle
judiciaire quant aux mesures prises par les autres organes principaux
des Nations Unies sans y avoir été expressément invitée, ni jouer le rôle
d’une cour d'appel à l'égard de leurs décisions.

89. Il est évident que la Cour n'a pas de pouvoirs de contrôle judiciaire
ni d’appel en ce qui concerne les décisions prises par les organes des
Nations Unies dont il s'agit. Ce n’est pas sur la validité de la résolution
2145 (XXI) de l’Assemblée générale ou des résolutions connexes du
Conseil de sécurité ni sur leur conformité avec la Charte que porte la
demande d’avis consultatif. Cependant, dans l'exercice de sa fonction
judiciaire et puisque des objections ont été formulées, la Cour examinera
ces objections dans son exposé des motifs, avant de se prononcer sur les
conséquences juridiques découlant de ces résolutions.

90. Ainsi qu’il a été rappelé plus haut, l'entrée en vigueur de la Charte
des Nations Unies a instauré un rapport entre tous les Membres des
Nations Unies, d'une part, et chacune des puissances mandataires.
d'autre part. Tout en conservant leurs mandats. les puissances mandataires

33
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 46

ont, en vertu de l’article 80 de la Charte, assumé à l’égard de tous les
Membres des Nations Unies l'obligation de maintenir intacts et de
sauvegarder, jusqu'à ce que des accords de tutelle aient été conclus, les
droits des autres Etats et des populations des territoires sous mandat qui
découlaient des accords de mandat en vigueur et des instruments connexes,
notamment de l'aiticle 22 du Pacte et de la résolution du Conseil de la
Société des Nations du 31 janvier 1923 relative aux pétitions. Les
puissances mandataires s’engageaient aussi à s'acquitter de leurs fonctions
d'ädministration conformément aux obligations que la Charte des
Nätions Unies imposait à cet égard et que les Etats Membres sont tenus
de remplir de bonne foi dans toutes leurs relations internationales.

91. L’un des principes fondamentaux régissant le rapport ainsi établi
sur le plan international est qu’une partie qui renie ou ne remplit pas ses
propres obligations ne saurait être considérée comme conservant les
droits qu’elle prétend tirer de ce rapport.

92. Le libellé du préambule et du dispositif de la résolution 2145 (XXI)
ne laisse aucun doute sur la nature de cette résolution. Dans le préambule
l'Assemblée générale se déclare « Convaincue que l'administration du
Territoire sous mandat par l'Afrique du Sud a été assurée d'une manière
contraire » aux deux instruments internationaux fondamentaux imposant
directement des obligations à l'Afrique du Sud, le mandat et la Charte
des Nations Unies, ainsi qu’à la Déclaration universelle des droits de
l'homme. Dans un autre alinéa du préambule, l’Assemblée générale
arrive à la conclusion qu'après avoir insisté en vain pendant plus de vingt
ans sur l'exécution le moment est venu pour elle d'exercer son droit de
considérer une telle violation comme un motif pour mettre fin au mandat.

93. Au paragraphe 3 du dispositif de la résolution, PAssemblée
générale « Déclare que l'Afrique du Sud a failli à ses obligations en ce qui
concerne l'administration du Territoire sous mandat, n’a pas assuré le
bien-être moral et matériel et la sécurité des autochtones du Sud-Ouest
africain et a, en fait, dénoncé le Mandat.» Au paragraphe 4, elle décide,
comme suite à la déclaration qui précède, «que le Mandat confié à Sa
Majesté britannique pour être exercé en son nom par le Gouvernement
de l'Union sud-africaine est donc terminé (italiques ajoutées). C’est cette
partie de la résolution qui est pertinente pour la présente procédure.

94. Pour examiner l'acte ainsi accompli par l'Assemblée générale, il
convient de tenir compte des principes généraux de droit international
qui régissent la cessation d’une relation conventionnelle comme consé-
quence d'une violation. En effet, même étant admis que le mandat a le
caractère d’une institution, ainsi qu'on le soutient, il n’en est pas moins
issu des accords internationaux qui ont créé le système et en ont régle-
menté l'application. La Cour a dit en 1962: «comme presque tous
les autres Mandats semblables, ce Mandat constitue un acte d’un
type spécial, de nature composite, instituant un régime international
nouveau. Il contient un accord précis» (C.J. Recueil 1962, p. 331).

34
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 47

Elle a conclu dans son arrét que le mandat «est en fait et en droit un
engagement international ayant le caractére d’un traité ou d’une conven-
tion » (C.J. Recueil 1962, p. 330). Les règles de la convention de Vienne
sur le droit des traités concernant la cessation d’un traité violé (qui ont
été adoptées sans opposition), peuvent, à bien des égards, être considérées
comme une codification du droit coutumier existant dans ce domaine.
D'après ces règles, l’extinction d’un traité n’est justifiée qu’en cas de
violation substantielle, définie comme étant constituée par:

«a) un rejet du traité non autorisé par la présente Convention; ou

b) la violation d'une disposition essentielle pour la réalisation de
l’objet ou du but du Traité » (art. 60, par. 3).

95. La résolution 2145 (XXI) de l’Assemblée générale constate qu'il
y a eu en l’occurrence violation substantielle sous l’une et l’autre forme.
Quand elle souligne que l'Afrique du Sud «a, en fait, dénoncé le Mandat »,
l'Assemblée générale déclare en réalité que l'Afrique du Sud l’a rejeté. H
faut donc voir dans la résolution en question l'exercice du droit de mettre
fin à un certain rapport à la suite d’une violation délibérée et persistante
d obligations, qui détruit l’objet même et le but de ce rapport.

*
* *

96. On a soutenu que le Pacte de la Société des Nations ne conférait
pas au Conseil de la Société le pouvoir de mettre fin 4 un mandat en raison
d’une faute du mandataire et que les Nations Unies ne sauraient donc
exercer un tel pouvoir puisqu’elles n’ont pu hériter de la SdN de pouvoirs
plus étendus que celle-ci n’en avait. Pour que cette objection soit valable,
il faudrait montrer que le système des mandats établi par la Société des
Nations excluait l'application du principe juridique général selon lequel
le droit de mettre fin à un traité comme conséquence de sa violation
doit être présumé exister pour tous les traités, sauf en ce qui concerne les
dispositions relatives à la protection de la personne humaine contenues
dans des traités de caractère humanitaire (convention de Vienne, art. 60,
par. 5). Le silence d’un traité à ce sujet ne saurait être interprété comme
impliquant l'exclusion d’un droit dont fa source se trouve en dehors du
traité, dans le droit international général, et qui dépend de circonstances
que l’on n’envisage normalement pas au moment de conclure le traité.

97. Le Gouvernement sud-africain a soutenu que, dans l'intention des
rédacteurs des mandats, ceux-ci ne devaient pas être révocables, même
en cas de violation sérieuse des obligations du mandataire ou de faute
grave de sa part. Cette thèse cherche à tirer parti du fait qu’à la conférence
de la paix de Paris une résolution a été adoptée qui ne reprenait pas la
proposition figurant dans le projet de Pacte présenté par le président
Wilson et relative au droit de demander le remplacement du mandataire.

35
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 48

Il convient de rappeler que les débats de la conférence de la paix de Paris
invoqués par l'Afrique du Sud n’ont pas directement porté sur les propo-
sitions du président Wilson ayant trait à la réglementation du système
des mandats dans le Pacte de la Société des Nations et les participants
n'ont pas contesté ces propositions. Il y a eu un échange de vues général,
de caractère politique, sur le sort des anciennes colonies allemandes et
la question de savoir si l’on devait leur appliquer le principe de l’annexion
ou celui du mandat.

98. Partant de l’idée que les mandats étaient révocables, le projet du
président Wilson ne contenait pas de disposition expresse relative à la
révocation. Ce qu’il proposait était une procédure spéciale réservant
«aux peuples de ces territoires ou circonscriptions administratives le
droit de faire appel à la Société des Nations pour qu'elle remédie à toute
violation du mandat qui serait commise par l'Etat ou l’organisme manda-
taire ou pour qu'elle lui substitue comme mandataire un autre Etat ou
un autre organisme ». Le fait que ce droit d’appel spécial n’ait pas été
incorporé au Pacte ne saurait être interprété comme excluant l’application
du principe général de droit d’après lequel il faut présumer que le pouvoir
de mettre fin, comme conséquence d’une violation, à un mandat comme
d’ailleurs à toute convention, existe de façon inhérente, même s’il n’est
pas exprimé.

99. On a vu qu’à Ja conférence de la paix de Paris une opposition
s'était manifestée contre l'institution des mandats, du fait qu’ils auraient
été intrinsèquement révocables et que rien n'aurait donc garanti aux
puissances mandataire la continuité à long terme de leur administration.
Les difficultés ainsi soulevées ont été finalement résolues quand on a
donné l’assurance que le Conseil de la Société des Nations ne s’immis-
cerait pas dans l’administration courante des territoires et qu’il n’inter-
viendrait qu’au cas où la puissance mandataire violerait fondamentale-
ment ses obligations.

100. La proposition initiale relative au système des mandats envisa-
geait la révocabilité:

«En cas d'abus flagrant et prolongé de cette mission, la population
dont il s’agit devrait avoir le droit de s'adresser à la Société pour
qu’il y soit remédié et celle-ci devrait, si le cas se présente, exercer
pleinement son autorité, allant éventuellement jusqu’à enlever le
mandat pour le confier à un autre Etat si c’est nécessaire. » (J. C.
Smuts, La Société des Nations: une proposition pratique, 1918,
p. 21-22.) {Traduction du Greffe./

Certes cette proposition concernait d’autres territoires, mais le principe
restait le même. La possibilité d’une révocation en cas de violation grave
du mandat a été ultérieurement confirmée par des spécialistes du droit
international faisant autorité ainsi que par les membres de la Commission

36
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 49

permanente des mandats qui interprétaient et appliquaient le système
des mandats à l’époque de la Société des Nations.

101. On a indiqué que, même si le Conseil de la Société des Nations
avait eu le pouvoir de révoquer le mandat dans un cas extrême, il n’aurait
pu en user qu’en coopération avec la puissance mandataire mais non
unilatéralement. La révocation ne pouvait cependant résulter que d’une
violation grave par le mandataire des obligations qu'il avait assumées.
Tirer argument du principe de l’unanimité appliqué par la Société des
Nations pour soutenir que la révocation ne pouvait intervenir dans ce
cas qu'avec l’accord du mandataire serait non seulement aller à l’encontre
du principe général de droit régissant l’extinction comme conséquence
d’une violation, mais aussi postuler une impossibilité. Pour des raisons
évidentes, on ne saurait, s'agissant d’une extinction de ce genre, exiger le
consentement du fautif.

102. On a objecté encore à la résolution 2145 (XXI) de l’Assemblée
générale qu’elle contient des prononcés que l’Assemblée n’a pas compé-
tence pour formuler, faute d’être un organe judiciaire et de n'avoir pas
renvoyé la question à un tel organe. Sans insister sur les conclusions de
l'arrêt rendu en 1966 dans les affaires contentieuses du Sud-Ouest africain,
il convient de rappeler qu’en l'espèce on a considéré que les Etats deman-
deurs, qui se plaignaient de violations substantielles de dispositions de
fond du mandat, «ne possédaient ... aucun droit propre et autonome
pouvant être invoqué ... de réclamer ... la bonne exécution du Mandat
conformément à la « mission sacrée de civilisation » (C.I.J. Recueil 1966,
p. 29 et 51). D'autre part la Cour a déclaré que «l’on considérait les
différends relatifs à la gestion d’un Mandat comme relevant de l’ordre
politique et comme devant être réglés entre le Mandataire et les organes
compétents de la Société des Nations» (ibid., p. 45). Refuser le droit
d’agir à un organe politique de l'Organisation des Nations Unies, succes-
seur de la Société des Nations à cet égard, parce qu'il n'aurait pas com-
pétence pour prendre ce qui est qualifié de décision judiciaire, ce serait
non seulement contradictoire mais encore cela reviendrait à un déni
total des recours disponibles contre les violations fondamentales d’un
engagement international.

103. La Cour ne peut souscrire à opinion selon laquelle l’Assemblée
générale a agi unilatéralement, comme partie et juge en sa propre cause.
Dans l’arrêt de 1966 sur le Sud-Ouest africain, mentionné plus haut, on
a conclu que c’est à la Société des Nations, agissant en tant qu’entité
par l'intermédiaire de ses organes compétents, que revenait la fonction
d’exiger la bonne mise en œuvre des dispositions pertinentes du mandat.
Le droit de la Société des Nations «de réclamer, dans l’accomplissement
de son activité collective et institutionnelle, la bonne exécution du Mandat
conformément à la «mission sacrée de civilisation» a été expressément
reconnu (bid., p. 29). Etant donné cette conclusion, il faut voir avant
tout dans l'Organisation des Nations Unies, successeur de la Société des
Nations, agissant par l'intermédiaire de ses organes compétents, l’insti-

37
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 50

tution de surveillance qui a compétence pour se prononcer, en cette
qualité, sur le comportement du mandataire à l'égard de ses obligations
internationales et pour agir en conséquence.

%
* *

104. L’Afrique du Sud a fait valoir que, vu les considérations énoncées
au paragraphe 3 de la résolution 2145 (XXI) de l’Assemblée générale,
où il est dit que l’Afrique du Sud a failli à ses obligations en ce qui con-
cerne l’administration du territoire sous mandat, un examen approfondi
des faits était nécessaire avant que l’Assemblée générale puisse adopter
la résolution 2145 (XXI) et la Cour se prononcer sur sa validité. L’inob-
servation par l'Afrique du Sud de l’obligation de se soumettre à une
surveillance et de présenter des rapports, ce qui constituait une partie
essentielle du mandat, ne peut être contestée, compte tenu des prononcés
formulés par la Cour à diverses reprises. En invoquant ces prononcés,
ainsi que d’autres conclusions émises dans des procédures antérieures
relatives au Sud-Ouest africain, la Cour s’en tient à sa propre juris-
prudence.

*
* *

105. Ayant déclaré le mandat terminé, la résolution 2145 (XXI) de
l’Assemblée générale ajoute, au paragraphe 4 du dispositif, «que l’Afrique
du Sud n’a aucun autre droit d’administrer le Territoire ». On a objecté
que ce passage de la résolution décidait un transfert de territoire. Or tel
n'est pas le cas. Ce qu’a dit l’Assemblée générale repose sur une conclu-
sion de la Cour, déjà mentionnée, qui a été formulée en 1950:

« L'autorité que le Gouvernement de l'Union exerce sur le Terri-
toire est fondée sur le Mandat. Si le Mandat avait cessé d'exister,
comme le prétend le Gouvernement de l’Union, l'autorité de celle-
ci aurait également cessé d’exister. » (C.1.J. Recueil 1950, p. 133.)

Cette conclusion a été confirmée par la Cour dans son arrêt du 21 décem-
bre 1962 dans les affaires du Sud-Ouest africain (Ethiopie c. Afrique du
Sud; Libéria c. Afrique du Sud) (C.I.J. Recueil 1962, p. 333). S'appuyant
sur ces décisions de la Cour, l’Assemblée générale a déclaré que, le
mandat étant terminé, «l'Afrique du Sud n’a aucun autre droit d’ad-
ministrer le Territoire». Elle n’a pas ainsi tranché des faits mais décrit
une situation juridique. Il serait en effet inexact de supposer que, parce
qu’elle possède en principe le pouvoir de faire des recommandations,
l'Assemblée générale est empéchée d’adopter, dans des cas déterminés
relevant de sa compétence, des résolutions ayant le caractére de décisions
ou procédant d’une intention d’exécution.

*
* *

38
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 51

106. Par sa résolution 2145 (XXI) l’Assemblée générale a mis fin au
mandat. Cependant, comme elle ne dispose pas des pouvoirs nécessaires
pour obtenir que l’Afrique du Sud se retire du territoire, elle a fait appel
au concours du Conseil de sécurité en attirant son attention sur la résolu-
tion, conformément à l’article 11, paragraphe 2, de la Charte.

107. Le Conseil de sécurité a répondu à l’appel de l’Assemblée générale.
I a pris note de la résolution 2145 (XXI) de l’Assemblée dans le
préambule de sa résolution 245 (1968); il en a tenu compte dans sa résolu-
tion 246 (1968); dans ses résolutions 264 (1969) et 269 (1969), il a adopté
certaines mesures visant à la mettre en œuvre et, pour finir, dans sa résolu-
tion 276 (1970), il a réaffirmé sa résolution 264 (1969) et rappelé sa résolu-
tion 269 (1969).

108. C’est la résolution 276 (1970) du Conseil de sécurité, expressé-
ment visée dans le texte de la requête, qui est essentielle aux fins du
présent avis consultatif. Avant d’en entreprendre l’analyse, il convient
cependant de dire un mot des résolutions 264 (1969) et 269 (1969), dont
Peffet se conjugue et s'ajoute à celui de la résolution 276 (1970). Au
paragraphe 3 du dispositif de la résolution 264 (1969), le Conseil de
sécurité demande à l’Afrique du Sud de retirer immédiatement son ad-
ministration de la Namibie. L’Afrique du Sud n'ayant pas obtempéré,
dans la résolution 269 (1969), le Conseil, aprés avoir rappelé les obliga-
tions des Etats Membres en vertu de l’article 25 de la Charte, demande au
Gouvernement sud-africain, au paragraphe 5 du dispositif, «de retirer
son administration du territoire immédiatement, et en tout état de cause,
avant le 4 octobre 1969». La résolution 276 (1970) réaffirme dans son
préambule la résolution 2145 (XXI) de l’Assemblée générale, et même
la fait sienne, dans la mesure où il y est dit que ce n’est pas seulement
PAssemblée générale, mais les Nations Unies qui «ont décidé que le
mandat sur le Sud-Ouest africain était terminé». Dans le dispositif,
après avoir condamné le refus de l’Afrique du Sud de se conformer aux
résolutions de l’Assemblée générale et du Conseil de sécurité relatives à
la Namibie, le Conseil de sécurité déclare, au paragraphe 2, que «la
présence continue des autorités sud-africaines en Namibie est illégale »
et qu'en conséquence toutes les mesures prises par le Gouvernement
sud-africain «au nom de la Namibie ou en ce qui la concerne après la
cessation du mandat sont illégales et invalides». Au paragraphe 5, le
Conseil de sécurité « Demande à tous les Etats, en particulier ceux qui
ont des intérêts économiques et autres en Namibie, de s'abstenir de toutes
relations avec le Gouvernement sud-africain qui sont incompatibles avec
le paragraphe 2 du dispositif de la présente résolution ».

109. Il ressort des communications par lesquelles la question a été
portée à l'attention du Conseil de sécurité, des débats qui s’y sont déroulés
et en particulier du texte même des résolutions, que le Conseil de sécurité,
lorsqu'il a adopté ces résolutions, agissait dans l'exercice de ce qu’il
estimait sa responsabilité principale — le maintien de la paix et de la
sécurité — qui, en vertu de la Charte (art. 1, par. 1), s’étend aux situations

39
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 52

susceptibles de mener à une rupture de la paix. Dans le préambule de la
résolution 264 (1969), le Conseil de sécurité se disait « Conscient des
graves conséquences de l’occupation continue de la Namibie par l’Afrique
du Sud» et, au paragraphe 4 de la même résolution, il déclarait « que les
actes du Gouvernement sud-africain visant à détruire l'unité nationale
et l'intégrité territoriale de la Namibie par la création de Bantoustans
sont contraires aux dispositions de la Charte des Nations Unies». Au
paragraphe 3 du dispositif de la résolution 269 (1969), le Conseil décidait
«que l’occupation continue du territoire de la Namibie par les autorités
sud-africaines constitue une atteinte agressive à l'autorité de l'Organisa-
tion des Nations Unies». Au paragraphe 3 du dispositif de la résolution
276 (1970), le Conseil déclarait en outre «que l'attitude de défi du Gou-
vernement sud-africain envers les décisions du Conseil sape l’autorité
des Nations Unies ».

110. Pour ce qui est du fondement juridique de la résolution, l’article 24
de la Charte confère au Conseil de sécurité les pouvoirs nécessaires pour
prendre des mesures comme celle qu'il a adoptée dans le cas présent.
Au paragraphe 2 de cet article, la mention des pouvoirs spécifiques
accordés au Conseil de sécurité en vertu de certains chapitres de la Charte
n'exclut pas l'existence de pouvoirs généraux destinés à lui permettre de
s'acquitter des responsabilités conférées par le paragraphe 1. A cet égard,
on peut se reporter à ia déclaration du Secrétaire général, présentée
le 10 janvier 1947 au Conseil de sécurité, où il est dit que «les pouvoirs
du Conseil, découlant de l’article 24, ne se limitent pas aux attributions
spécifiques d’autorité mentionnées aux chapitres VI, VII, VIII et XII ...
les Membres des Nations Unies ont reconnu au Conseil de sécurité des
pouvoirs en rapport avec les responsabilités qui lui incombent relative-
ment au maintien de la paix et de la sécurité. Les seules restrictions res-
sortent des principes et buts fondamentaux qui figurent au chapitre
premier de la Charte.»

111. Quant à l'effet à attribuer à la déclaration figurant au paragraphe
2 de la résolution 276 (1970), la Cour estime qu’en qualifiant une situa-
tion d’illégale on n'y met pas fin ipso facto. Ce ne peut être que la première
mesure qui s’impose si l’on veut faire cesser la situation illégale.

112. Ce serait une interprétation insoutenable d’affirmer que, lorsque
le Conseil de sécurité fait une telle déclaration en vertu de l’article 24
de la Charte au nom de tous les Etats Membres, ceux-ci sont libres de ne
faire aucun cas de l’illégalité ni même des violations du droit qui en ré-
sultent. En présence d’une situation internationalement illicite de cette
nature, on doit pouvoir compter sur les Membres des Nations Unies
pour tirer les conséquences de la déclaration faite en leur nom. La question
est donc de savoir quel est l’effet de cette décision du Conseil de sécurité
à l'égard des Etats Membres des Nations Unies conformément à l'ar-
ticle 25 de la Charte.

113. On a soutenu que l’article 25 ne s'applique qu'aux mesures

40
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 53

coercitives prises en vertu du chapitre VII de la Charte. Rien dans la
Charte ne vient appuyer cette idée. L'article 25 ne se limite pas aux déci-
sions concernant des mesures coercitives mais s’applique aux «décisions
du Conseil de sécurité» adoptées conformément à la Charte. En outre
cet article est placé non pas au chapitre VIT mais immédiatement après
l’article 24, dans la partie de la Charte qui traite des fonctions et pouvoirs
du Conseil de sécurité. Si l’article 25 ne visait que les décisions du Conseil
de sécurité relatives à des mesures coercitives prises en vertu des articles
41 et 42 de la Charte, autrement dit si seules ces décisions avaient un
effet obligatoire, l’article 25 serait superflu car cet effet résulte des ar-
ticles 48 et 49 de la Charte.

114. On a soutenu aussi que les résolutions pertinentes du Conseil
de sécurité sont rédigées en des termes qui leur confèrent plutôt le
caractère d’une exhortation que celui d’une injonction et qu’en consé-
quence elles ne prétendent ni imposer une obligation juridique à un
Etat quelconque ni toucher sur le plan juridique à l’un quelconque de ses
droits. Il faut soigneusement analyser le libellé d’une résolution du Conseil
de sécurité avant de pouvoir conciure à son effet obligatoire. Etant donné
le caractère des pouvoirs découlant de l’article 25, il convient de déter-
miner dans chaque cas si ces pouvoirs ont été en fait exercés, compte
tenu des termes de la résolution à interpréter, des débats qui ont précédé
son adoption, des dispositions de la Charte invoquées et en général de
tous les éléments qui pourraient aider à préciser les conséquences juri-
diques de la résolution du Conseil de sécurité.

115. Appliquant ces critères, la Cour rappelle que, dans le préambule
de la résolution 269 (1969), le Conseil de sécurité s’est déclaré « Cons-
cient qu’il a le devoir de prendre les mesures voulues pour que les Etats
Membres des Nations Unies s’acquittent fidèlement des obligations
qu'ils ont assumées conformément à l’article 25 de la Charte des Nations
Unies». La Cour en conclut que les décisions prises par le Conseil de
sécurité aux paragraphes 2 et 5 de la résolution 276 (1970), rapprochées
du paragraphe 3 de la résolution 264 (1969) et du paragraphe 5 de la
résolution 269 (1969), ont été adoptées conformément aux buts et prin-
cipes de la Charte et à ses articles 24 et 25. Elles sont par conséquent
obligatoires pour tous les Etats Membres des Nations Unies, qui sont
ainsi tenus de les accepter et de les appliquer.

116. À propos du caractère obligatoire de ces décisions du Conseil
de sécurité, la Cour rappellera le passage suivant tiré de l’avis consultatif
qu'elle a rendu le 11 avril 1949 sur la Réparation des dommages subis
au service des Nations Unies:

«La Charte ne s’est pas bornée à faire simplement de l’Organisa-
tion créée par elle un centre où s’harmoniseraient les efforts des
nations vers les fins communes définies par elle (art. 1, par. 4). Elle
lui a donné des organes; elle iui a assigné une mission propre. Elle
a défini la position des Membres par rapport à l'Organisation en

41
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 54

leur prescrivant de lui donner pleine assistance dans toute action
entreprise par elle (art. 2, par. 5), d’accepter et d’appliquer les
décisions du Conseil de sécurité. » (CLL. Recueil 1949, p. 178.)

Ainsi, lorsque le Conseil de sécurité adopte une décision aux termes
de l’article 25 conformément à la Charte, il incombe aux Etats Membres
de se conformer à cette décision, notamment aux membres du Conseil
de sécurité qui ont voté contre elle et aux Membres des Nations Unies
qui ne siègent pas au Conseil. Ne pas l’admettre serait priver cet organe
principal des fonctions et pouvoirs essentiels qu’il tient de la Charte.

* * *

117. Etant parvenue à ces conclusions, la Cour en vient maintenant
aux conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie, nonobstant la résolution 276 (1970) du
Conseil de sécurité. Quand un organe compétent des Nations Unies
constate d’une manière obligatoire qu'une situation est illégale, cette
constatation ne peut rester sans conséquence. Placée en face d’une telle
situation, la Cour ne s’acquitterait pas de ses fonctions judiciaires si
elle ne déclarait pas qu'il existe une obligation, pour les Membres des
Nations Unies en particulier, de mettre fin à cette situation. A propos
d’une de ses décisions, par laquelle elle avait déclaré qu’une situation
était contraire à une règle de droit international, la Cour a dit: «Cette
décision entraîne une conséquence juridique, celle de mettre fin à une
situation irrégulière » (C.J. Recueil 1951, p. 82).

118. L'Afrique du Sud, à laquelle incombe la responsabilité d’avoir
créé et prolongé une situation qui, selon la Cour, a été valablement
déclarée illégale, est tenue d'y mettre fin. Elle a donc l'obligation de
retirer son administration du territoire de la Namibie. Tant qu’elle laisse
subsister cette situation illégale et occupe le territoire sans titre, l’Afrique
du Sud encourt des responsabilités internationales pour violation per-
sistante d’une obligation internationale. Elle demeure aussi responsable
de toute violation de ses obligations internationales ou des droits du
peuple namibien. Le fait que lAfrique du Sud n’a plus aucun titre
juridique l’habilitant à administrer le territoire ne la libère pas des
obligations et responsabilités que le droit international lui impose envers
d’autres Etats et qui sont liées à l’exercice de ses pouvoirs dans ce ter-
ritoire. C’est l’autorité effective sur un territoire, et non la souveraineté
ou la légitimité du titre, qui constitue le fondement de la responsabilité
de l'Etat en raison d’actes concernant d’autres Etats.

119. Les Etats Membres des Nations Unies ont, pour les raisons
indiquées au paragraphe 115 ci-dessus, l’obligation de reconnaître l’illé-
galité et le défaut de validité du maintien de la présence sud-africaine en
Namibie. Is sont aussi tenus de n’accorder à l’Afrique du Sud, pour son
occupation de la Namibie, aucune aide ou aucune assistance quelle qu’en
soit la forme, sous réserve de ce qui est dit au paragraphe 125 ci-dessous.

42
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 55

120. Quant à savoir exactement quels actes sont permis ou autorisés,
quelles mesures sont possibles ou applicables, quelles sont celles qui
devraient être retenues, quelle portée il faudrait leur donner et par qui
elles devraient être appliquées, ce sont là des questions qui relèvent des
organes politiques compétents des Nations Unies, agissant dans le cadre
des pouvoirs conférés par la Charte. Ainsi, il appartient au Conseil de
sécurité d'indiquer toutes autres mesures devant faire suite aux décisions
qu'il a prises en ce qui concerne la question de la Namibie. A ce propos,
la Cour note que, lors de la séance où il a formulé la présente requête
pour avis consultatif, le Conseil de sécurité a aussi adopté la résolution
283 (1970) qui définit certaines des mesures à prendre. La Cour n’a pas
été invitée à donner un avis sur les conséquences juridiques de cette
résolution.

121. La Cour se bornera donc à exprimer un avis sur les rapports
avec le Gouvernement sud-africain qui, en vertu de la Charte des Nations
Unies et du droit international général, doivent être considérés comme
incompatibles avec la déclaration d’illégalité et d'invalidité formulée au
paragraphe 2 de la résolution 276 (1970), parce qu’ils peuvent impliquer une
reconnaissance du caractère légal de la présence sud-africaine en Namibie.

122. Pour les raisons indiquées plus haut et sous réserve des obser-
vations formulées plus loin au paragraphe 125, les Etats Membres sont
tenus de ne pas établir avec l'Afrique du Sud des relations convention-
nelles dans tous les cas où le Gouvernement sud-africain prétendrait
agir au nom de la Namibie ou en ce qui la concerne. S'agissant des traités
bilatéraux en vigueur, les Etats Membres doivent s'abstenir d’invoquer
ou d'appliquer les traités ou dispositions des traités conclus par l'Afrique
du Sud au nom de la Namibie ou en ce qui la concerne qui nécessitent
une collaboration intergouvernementale active. Pour ce qui est des
traités multilatéraux, la même règle ne peut s'appliquer à certaines
conventions générales, comme les conventions de caractère humanitaire,
dont l’inexécution pourrait porter préjudice au peuple namibien. Il
appartiendra aux organes internationaux compétents de prendre des
mesures précises à cet égard.

123. Conformément au devoir de non-reconnaissance imposé par les
paragraphes 2 et 5 de la résolution 276 (1970), les Etats Membres doivent
s'abstenir d’accréditer auprès de l’Afrique du Sud des missions diplo-
matiques ou des missions spéciales dont la juridiction s’étendrait au
territoire de la Namibie; ils doivent en outre s’abstenir d’envoyer des
agents consulaires en Namibie et rappeler ceux qui s’y trouvent déja.
lls doivent également signifier aux autorités sud-africaines qu’en entre-
tenant des relations diplomatiques ou consulaires avec l’Afrique du Sud
ils n’entendent pas reconnaître par là son autorité sur la Namibie.

124. Les restrictions qu’implique la non-reconnaissance de la présence
de l'Afrique du Sud en Namibie et les dispositions expresses du para-
graphe 5 de la résolution 276 (1970) imposent aux Etats Membres l’obli-
gation de ne pas entretenir avec l’Afrique du Sud agissant au nom de Ja

43
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 56

Namibie ou en ce qui la concerne des rapports ou des relations de
caractère économique ou autre qui seraient de nature à affermir l'autorité
de PAfrique du Sud dans le territoire.

125. D'une manière générale, la non-reconnaissance de l’administra-
tion sud-africaine dans le territoire ne devrait pas avoir pour conséquence
de priver le peuple namibien des avantages qu’il peut tirer de la coopéra-
tion internationale. En particulier, alors que les mesures prises officielle-
ment par le Gouvernement sud-africain au nom de la Namibie ou en ce
qui la concerne après la cessation du mandat sont illégales ou nulles,
cette nullité ne saurait s'étendre à des actes, comme l'inscription des
naissances, mariages ou décès à l’état civil, dont on ne pourrait mécon-
naître les effets qu’au détriment des habitants du territoire.

126. Pour ce qui est des Etats non membres, et bien que ces Etats
ne soient pas liés par les articles 24 et 25 de la Charte, les paragraphes
2 et 5 de la résolution 276 (1970) les invitent à s'associer à l’action des
Nations Unies concernant la Namibie. De l'avis de la Cour, la cessation
du mandat et la déclaration de l’illégalité de la présence sud-africaine
en Namibie sont opposables à tous les Etats, en ce sens qu’elles rendent
illégale erga omnes une situation qui se prolonge en violation du droit
international; en particulier aucun Etat qui établit avec l'Afrique du
Sud des relations concernant la Namibie ne peut escompter que l’Orga-
nisation des Nations Unies ou ses Membres reconnaitront la validité
ou les effets de ces relations ou les conséquences qui en découlent. Dés
lors qu’il a été mis fin au mandat par décision de l’organisation inter-
nationale chargée du pouvoir de surveillance à son égard et que le main-
tien de la présence sud-africaine en Namibie a été déclaré illégal, il
appartient aux Etats non membres d’agir conformément à ces décisions.

127. Quant aux conséquences générales de la présence illégale de
l'Afrique du Sud en Namibie, tous les Etats doivent se souvenir qu’elle
porte préjudice à un peuple qui doit compter sur l'assistance de la com-
munauté internationale pour atteindre les objectifs auxquels correspond
la mission sacrée de civilisation.

*
* *#

128. Dans ses exposés oraux et dans ses communications écrites à la
Cour, le Gouvernement sud-africain a exprimé le désir de fournir à la
Cour des renseignements de fait supplémentaires touchant les buts et
les objectifs de sa politique de développement séparé ou apartheid; il
soutient en effet que, pour établir l’existence d’une violation des obliga-
tions internationales fondamentales imposées par le mandat à l’Afrique
du Sud, il faudrait prouver que, sur tel ou tel point particulier, F Afrique
du Sud n'a pas exercé ses pouvoirs législatifs ou administratifs en vue
d'accroître de bonne foi, par tous les moyens en son pouvoir, le bien-être
et le progrès des habitants. Le Gouvernement sud-africain affirme qu’un
acte ou une omission qui lui serait imputable ne constituerait une viola-

44
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 57

tion de ses obligations internationales que s'il était démontré que cet
acte ou cette omission a été inspiré par un autre motif ou a eu un autre
but que de servir les intérêts des habitants du territoire.

129. Le Gouvernement sud-africain ayant formulé cette demande, la
Cour estime qu'il n’est nul besoin de preuves sur les faits pour dire si
la politique d’apartheid pratiquée par l'Afrique du Sud en Namibie est
conforme aux obligations internationales que l'Afrique du Sud a assu-
mées aux termes de la Charte des Nations Unies. S'agissant de déter-
miner si les lois et décrets appliqués par l'Afrique du Sud en Namibie,
qui sont de notoriété publique, violent les buts et principes de la Charte
des Nations Unies, la question de l'intention ou du pouvoir discrétion-
naire du gouvernement est sans pertinence; il n’est pas nécessaire non
plus d'examiner ou d'apprécier les effets de ces mesures sur le bien-être
des habitants.

130. C'est un fait incontesté, et d’ailleurs abondamment démontré par
les documents joints à l’exposé écrit de l'Afrique du Sud, que la politique
officielle du Gouvernement sud-africain en Namibie tend à une sépara-
tion physique complète des races et des groupes ethniques, chacun étant
installé dans une zone distincte du territoire. Ainsi que l’Afrique du Sud
l’a reconnu, la mise en œuvre de cette politique nécessite des mesures
restrictives de contrôle, adoptées et appliquées officiellement dans le
territoire par le pouvoir coercitif de l’ancien mandataire. Ces mesures
ont pour objet de limiter, d’exclure ou de restreindre la participation
des membres des groupes de population autochtones à certains types
d'activité, à certains domaines d'étude ou de formation et à certains
travaux ou emplois, et d'imposer aux autochtones des restrictions ou
des prohibitions en matière de résidence et de déplacement dans de vastes
régions du territoire.

131. En vertu de la Charte des Nations Unies, l’ancien mandataire
s'était engagé à observer et à respecter, dans un territoire ayant un
statut international, les droits de l'homme et les libertés fondamentales
pour tous sans distinction de race. Le fait d’établir et d'imposer, au
contraire, des distinctions, exclusions, restrictions et limitations qui sont
uniquement fondées sur la race, la couleur, l’ascendance ou l’origine
nationale ou ethnique et qui constituent un déni des droits fondamentaux
de la personne humaine, est une violation flagrante des buts et principes
de la Charte.

# *

132. Le Gouvernement sud-africain a également présenté une demande
tendant à ce qu’un plébiscite soit organisé dans le territoire de la Namibie
sous la surveillance conjointe de la Cour et du Gouvernement sud-
africain (par. 16 ci-dessus). Cette proposition a été introduite dans le
cadre de la demande de présentation de preuves supplémentaires sur les
faits et afin d’éclairer la Cour. La Cour ayant conclu qu’un complément

45
NAMIBIE (S.-O. AFRICAIN) (AVIS CONSULTATIF) 58

de preuve n’était pas nécessaire, qu’il a été valablement mis fin au mandat,
qu’en conséquence la présence de l'Afrique du Sud en Namibie est
illégale et que toutes les mesures prises par elle au nom de la Namibie
ou en ce qui la concerne sont illégales et nulles, elle ne saurait retenir
cette proposition.

133. Par ces motifs,
La COUR EST D’AVIS,
En réponse à la question:

« Quelles sont les conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie, nonobstant la
résolution 276 (1970) du Conseil de sécurité? »,

par treize voix contre deux,

1) que, la présence continue de l'Afrique du Sud en Namibie étant
illégale, ’ Afrique du Sud a l'obligation de retirer immédiatement son
administration de la Namibie et de cesser ainsi d’occuper le territoire;

par onze voix contre quatre,

2) que les Etats Membres des Nations Unies ont l’obligation de recon-
naître l’illégalité de la présence de l'Afrique du Sud en Namibie et
le défaut de validité des mesures prises par elle au nom de la Namibie
ou en ce qui Ja concerne, et de s’abstenir de tous actes et en particulier
de toutes relations avec le Gouvernement sud-africain qui implique-
raient la reconnaissance de la légalité de cette présence et de cette
administration, ou qui constitueraient une aide ou une assistance à
cet égard;

3) qu’il incombe aux Etats qui ne sont pas membres des Nations Unies
de préter leur assistance, dans les limites du sous-paragraphe 2 ci-
dessus, à l’action entreprise par les Nations Unies en ce qui concerne
la Namibie.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, La Haye, le vingt et un juin mil neuf cent soixante et onze, en
deux exemplaires, dont l'un restera déposé aux archives de la Cour et
dont l’autre sera transmis au Secrétaire général de f’Organisation des
Nations Unies.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.

46
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 59

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante:

Je m’associe sans réserve à l’avis de la Cour mais je tiens à ajouter
quelques observations sur deux ou trois aspects des thèses développées
par l’Afrique du Sud devant la Cour.

L'Afrique du Sud a fait valoir que, dans le système de surveillance
prévu par le Pacte de la Société des Nations et les divers accords de
mandat, un mandataire pouvait, en dernier ressort, déjouer la voionté
du Conseil de la Société en votant contre les directives que le Conseil se
proposait de lui donner. Sa thèse est que le système avait été conçu, de
propos délibéré, pour que le Conseil reste désarmé devant le veto du
mandataire si celui-ci décidait d’en user. Afin d’étayer cette affirmation,
l'Afrique du Sud a invoqué l’article 4, paragraphe 5, du Pacte de la
Société des Nations, en vertu duquel tout Membre de la Société qui
n’était pas représenté au Conseil devait être invité à y envoyer siéger un
représentant lorsqu'une question qui lintéressait particulièrement était
portée devant cet organe. Le mandataire pouvait donc se faire représenter
au Conseil quand celui-ci examinait une question touchant à ses intérêts
de mandataire. Or, d’après l’article 5, paragraphe 1, du Pacte, les décisions
du Conseil étaient prises à l'unanimité des Membres de la Société repré-
sentés à la réunion. En raison de l'existence de cette règle, dite règle de
l'unanimité, Afrique du Sud a soutenu qu’un mandataire aurait disposé
d’un droit de veto lorsqu'il assistait à une réunion du Conseil en vertu de
l’article 4, paragraphe 5, de sorte que le mandataire, et non le Conseil,
aurait eu le dernier mot sur la façon d’administrer le mandat. Cette thèse
est insoutenable. Si elle était fondée, le système des mandats tout entier
n’eût été qu’un simulacre. Ainsi que la Cour l’a dit dans son arrêt de 1966:

«En pratique, il était fréquent que l’on n’insiste pas sur la règle de
Punanimité ou que l’on en atténue les effets au moyen de compromis
et d'artifices de procédure auxquels le Conseil et le Mandataire se
prêtaient. À la connaissance de la Cour, aucun Mandataire n’a
jamais opposé son veto à une décision éventuelle du Conseil. On
par ailleurs pris grand soin d’éviter de mettre les Mandataires dans
l'obligation d’avoir à choisir entre l’adoption du point de vue des
autres membres du Conseil et un vote contraire. En s’abstenant
volontairement de siéger à telle ou telle séance, le Mandataire
permettait au Conseil de prendre des décisions contre lesquelles il
aurait cru devoir voter s’il avait été présent. Cela faisait partie des
moyens d'aboutir à des conclusions généralement acceptables, qui
viennent d’être mentionnées. » (C.1.J. Recueil 1966, p. 44 et 45.)

47
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 60

Le représentant de l’Afrique du Sud, répondant à une question posée
par un membre de la Cour, a admis qu’on n’avait pas connaissance d’un
seul cas où le représentant d’une puissance mandataire eût émis un vote
négatif à une réunion du Conseil, de manière à paralyser une décision.
Il est donc établi qu’en pratique c’est toujours le Conseil de la Société et
non le mandataire qui a eu le dernier mot.

D’amples précautions étaient prises dans le Pacte de la Société des
Nations pour garantir son application effective ainsi que le respect des
clauses concernant l'exécution des obligations qui incombaient aux
Membres. Un Membre de la Société qui se rendait coupable de la viola-
tion d’un des engagements résultant du Pacte pouvait être exclu de la
Société, l'exclusion étant prononcée par le vote de tous les autres Membres
de la Société représentés au Conseil (art. 16, par. 4, du Pacte).

Le représentant de l’Afrique du Sud a reconnu que:

«si un confiit s'était élevé entre un mandataire et le Conseil et si tous
les Membres du Conseil avaient été d'avis que le mandataire avait
violé l’un des engagements résultant du Pacte, il aurait été juridi-
quement possible que le Conseil exclue de la Société le mandataire,
qui n’aurait plus alors été 14 pour faire opposition aux décisions du
Conseil, par exemple à une décision de révoquer le mandat. Le
mandataire n’aurait plus été Membre de la Société des Nations et
n'aurait donc plus eu le droit de siéger et de voter aux séances du
Conseil.

… nous admettons qu’en prononçant l’expulsion d’un mandataire le
Conseil aurait pu surmonter les difficultés pratiques ou mécaniques
créées par la règle de l'unanimité.» (Audience du 15 mars 1971.)

C’est à coup sûr parce qu’on avait conscience de cette situation qu’il
est arrivé qu’un mandataire s’abstienne volontairement d’assister à une
réunion du Conseil de la Société des Nations, lui permettant ainsi d’adop-
ter des décisions contre lesquelles ce mandataire aurait pu se sentir obligé
de voter s’il avait été présent.

Si, un mandataire ayant cessé d’être Membre de la Société des Nations,
le Conseil estimait néanmoins utile que ce mandataire fût représenté à
une réunion où des questions intéressant le mandat devaient être discu-
tées, il pouvait encore l’inviter à y assister; il le fit dans le cas du Japon,
après que cet Etat eut quitté la Société. Mais un mandataire se trouvant
dans cette situation n’aurait pu se prévaloir de l’article 4, paragraphe 5, du
Pacte pour siéger de plein droit.

Au surplus, si le besoin s’en était fait sentir, le Pacte aurait pu être
amendé conformément à son article 26. Il n’en a pas été ainsi, mais la
possibilité existait. I] serait donc vain d’äffirmer que le système des
mandats a été conçu, de propos délibéré, pour que le Conseil de la Société
soit désarmé si un mandataire décidait d’exercer son droit de veto.

Les auteurs du Pacte ont voulu instituer un système qui permette de

48
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 61

remplir efficacement la mission sacrée de civilisation et ils n’ont pas
mesuré leurs peines pour y parvenir. S’ils avaient sciemment créé un
cadre dans lequel le mandataire qui y aurait été disposé aurait pu braver
impunément le système, ils auraient été coupables d’aller à l’encontre
de l’objet déclaré du système des mandats, hypothèse qui n’est pas à
envisager; on ne saurait imaginer non plus que, malgré le mal qu'ils se
sont donné, et malgré leur effort de réflexion et de persuasion, ces
politiques avisés ont été en fin de compte convaincus d'accepter comme
réel ce qu’on pouvait si facilement transformer en simple fiction.

#
* *

Du fait qu'ils découlent du Pacte de la Société des Nations et de l’accord
de mandat, les pouvoirs de surveillance de l’Assemblée générale des
Nations Unies sur le territoire sous mandat ne sont limités, selon moi, par
aucune disposition de la Charte des Nations Unies. Pour déterminer
l'étendue de ces pouvoirs, il faut se reporter aux dispositions pertinentes
du Pacte et de l’accord de mandat. L’Assemblée générale peut, pour ce
qui est de l’administration du territoire par le mandataire, exercer les
pouvoirs que le Conseil de la Société des Nations possédait, et ses décisions
et résolutions en ce domaine ont la même force et le même effet que les
décisions et résolutions dudit Conseil. Je n’en veux pour preuve que la
résolution 289 (IV), en date du 21 novembre 1949, par laquelle l’Assemblée
générale recommandait que la Libye accède à l'indépendance le plus tôt
possible et en tout cas au plus tard le 1°" janvier 1952. Toute une procédure
était prévue pour parvenir à ce résultat, y compris la désignation par
l’Assemblée générale d’un commissaire des Nations Unies pour la Libye
et la constitution d’un conseil chargé de lui apporter son concours et ses
avis. Toutes les recommandations figurant dans cette résolution consti-
tuaient autant de décisions impératives, adoptées conformément aux
dispositions de la Charte, mais qui tiraient leur force obligatoire de
Pannexe XI du traité de paix avec l'Italie.

ok
* *

Dans son exposé oral, le représentant de l'Afrique su Sud s’est gardé
d'employer le mot d’apartheid, mais, selon ses déclarations,

«lPAfrique du Sud considère que son comportement serait illégal si la
différenciation qu’elle pratique — elle ne s’en cache pas — visait et
conduisait à subordonner pour des raisons raciales ou ethniques les
intérêts d’un ou de certains groupes à ceux des autres... Si cela
pouvait être établi en fait, alors ’Afrique du Sud serait coupable
d’avoir failli à ses obligations à cet égard, autrement pas. » (Audience
du 17 mars 1971.)

49
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 62

La politique d’apartheid a été inaugurée par M. Malan, alors premier
ministre, et vigoureusement poursuivie par ses successeurs, MM. Strijdom
et Verwoerd. Il a été constamment proclamé que le but et l’objet de cette
politique étaient le maintien de la domination blanche. M. Verwoerd
déclarait encore en 1963 devant l’Assemblée de l’Afrique du Sud:

« Réduit à sa forme la plus simple, le problème n’est autre que le
suivant: nous voulons que l'Afrique du Sud reste blanche ... La
garder blanche ne peut vouloir dire qu’une seule chose, à savoir
assurer la domination des blancs, leur assurer non la «direction »,
non l’«orientation », mais le «contrôle», la «suprématie». Si nous
sommes d’accord pour dire que c’est le désir du peuple que les
blancs soient en mesure de continuer à se protéger en maintenant la
domination blanche ... nous disons que le moyen d’y parvenir est
le développement séparé.» (C.J. Mémoires, Sud-Ouest africain,
vol. IV, p. 264.)

Dans les affaires de 1966, l'Afrique du Sud a expliqué en substance, dans
sa duplique, que cette déclaration et d’autres propos analogues étaient
tempérés par la «promesse de créer des foyers (homelands) distincts
pour les groupes bantous » où les Bantous seraient libres de tirer parti de
leurs aptitudes de la même façon que les blancs dans le reste du pays.
Mais cette promesse elle-même était toujours sujette à cette restriction
que les foyers bantous devraient se développer sous la tutelle des blancs.
On a dit à ce propos qu’en 1961, «le premier ministre a parlé d’accorder
en définitive aux foyers bantous une plus grande indépendance qu'il ne
Pavait fait dix ans auparavant ». Mais cela ne change guère le but essentiel
de la politique suivie, qui reste l’hégémonie des blancs.

Il convient toutefois de rappeler que, dans la présente procédure, la
Cour n’a pas à se préoccuper de la situation en Afrique du Sud. Ce qui
lintéresse, c’est l'administration du Sud-Ouest africain, telle qu’elle a
été assurée par le mandataire en exécution des obligations que lui imposait
le mandat, lequel prévoyait que le bien-être et le développement des
peuples non encore capables de se diriger eux-mêmes dans les conditions
particulièrement difficiles du monde moderne formaient une mission
sacrée de civilisation et que la meilleure méthode de réaliser pratique-
ment ce principe était de confier la tutelle de ces peuples aux nations
développées qui, en raison de leurs ressources, de leur expérience ou de
leur position géographique, étaient le mieux à même d’assumer cette
responsabilité (art. 22, par. 1 et 2, du Pacte de la Société des Na-
tions).

L'administration devait être exercée «dans l'intérêt de la population
indigène » (art. 22, par. 6). Pour qu’une obligation semblable soit respec-
tée, il ne suffit pas que l'administration croie de bonne foi que la politique
qu'elle se propose de suivre est conforme à l'intérêt bien entendu de
toutes les couches de la population: encore faut-il que l’autorité chargée

50
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 63

de la surveillance parvienne à la conviction que cette politique est con-
forme à l’intérêt de la population indigène du territoire. C’est ce qui
découle de l’article 6 du mandat pour le Sud-Ouest africain et de l’article
22, paragraphe 6, du Pacte.

Le représentant de l'Afrique du Sud a reconnu, certes, le droit du
peuple du Sud-Ouest africain à l’autodétermination, mais il a affirmé
dans son exposé oral que, pour l’exercice de ce droit, il fallait tenir pleine-
ment compte des limites qu’imposeraient, selon lui, les divisions tribales
et culturelles du territoire. IL a conclu que dans le cas du Sud-Ouest
africain l’autodétermination « peut fort bien, dans la pratique, se trouver
réduite à une sorte d’autonomie locale dans le cadre d’un système de
coopération plus large » (audience du 17 mars 1971). Cela revient en fait
à nier le droit à l’autodétermination, tel que l’envisage la Charte des
Nations Unies.

Quelles qu’aient pu être les circonstances qui, en Afrique du Sud, ont
amené à prendre des mesures spéciales, ces circonstances n’existaient
pas dans le Sud-Ouest africain au moment où l’Afrique du Sud y a assumé
les obligations de mandataire et elles n’ont pas non plus fait leur ap-
parition depuis. Dans le Sud-Ouest africain, la petite minorité blanche
n’a jamais constitué une population autochtone. Les intérêts de la popu-
lation blanche ne sauraient donc y excuser l'application de la politique
d’apartheid. On affirme cependant que les différents groupes de popula-
tion indigènes sont à des niveaux de développement différents et que
d'importantes considérations ethniques obligent à appliquer une politique
de développement séparé à chacun de ces groupes. Les observations
suivantes du directeur de l'Institut des relations interraciales de Londres
méritent à ce propos d’être citées:

«Les Sud-Africains blancs tirent argument des différents niveaux
de développement qu’auraient atteint les divers groupes de popu-
lation. Il est de fait que ces groupes ont évolué plus ou moins vite
pour ce qui touche la maîtrise de l’environnement (le rythme de
Pévolution pouvant cependant être différent pour d’autres aspects
de la vie). Mais l’aspect du raisonnement sud-africain le plus généra-
lement critiqué est le postulat selon lequel les limitations du groupe
s'imposent à jamais à l'individu. Les attaches de l’individu avec te
groupe peuvent être fortes; sur le plan de la politique et de l'existence
nationale, il est même parfaitement raisonnable de supposer qu’elles
le sont. De même, s’ils ont le choix, les gens peuvent préférer fréquen-
ter les membres de leur propre groupe, mais dire qu’en vertu de la
loi les gens appartenant à un certain groupe ne doivent fréquenter
personne d’autre procède forcément de la conviction, non seulement
que les autres groupes sont inférieurs, mais encore que chaque
membre de tout autre groupe l’est aussi, d’une façon permanente
et irrémédiable. C’est cette idée qui révolte. « Séparés mais égaux »,
cela peut se concevoir s’il s’agit d’un libre choix des deux parties

51
NAMIBIE (S.-O, AFRICAIN) (DÉCL. ZAFRULLA KHAN) 64

intéressées; mais si c’est une solution imposée légalement par l’une
des parties, l’autre ne peut qu’y voir une brimade, surtout si elle ne
s applique pas seulement au groupe en tant que tel, mais aussi aux
individus. I] est évident qu’en réalité rien n’est moins «égal» que le
développement séparé.

Voila donc quelques-unes des raisons qui font qu'il se trouvera
difficilement des Africains pour penser qu’une extension encore plus
grande de la politique de développement séparé au Sud-Ouest afri-
cain sert les intérêts d’autres habitants que les blancs. » (Cité dans
C.J. Mémoires, Sud-Ouest africain, vol. IV, p. 339.)

* * *
Vers la fin de son exposé oral le représentant de Afrique du Sud a
adressé à la Cour le plaidoyer suivant:

« Selon nous, la condition générale à laquelle la Charte soumet
toutes les activités des Nations Unies est qu’elles doivent favoriser
la paix, les relations amicales et la coopération entre les nations,
notamment entre les Etats Membres. En tant qu’Etat Membre,
l'Afrique du Sud a le devoir de contribuer à ces fins, et elle en a le
désir, bien qu'elle n'ait aucunement l’intention d’abdiquer ce qu’elle
considère comme ses responsabilités dans le sous-continent de
P Afrique australe.

Les efforts visant a une solution pacifique devront, pour étre
authentiques, répondre à certains critères. Ils devront respecter la
volonté des populations du Sud-Ouest africain disposant de leur
propre sort. Ils devront tenir compte des réalités géographiques,
économiques et budgétaires, des conditions ethniques et du degré
de développement.

Si la Cour, même dans un avis sur des questions juridiques, pouvait
montrer la voie vers une solution pacifique et constructive en ce
sens, nous estimons qu’elle contribuerait grandement — nous le lui
disons respectueusement — à la cause de la paix et de la sécurité
internationales et, mieux encore, à celle des relations amicales non
seulement entre les nations mais aussi entre tous les hommes.»
(Audience du 5 mars 1971.)

Le représentant des Etats-Unis d'Amérique a déclaré devant la Cour

«qu'il vaut la peine d'étudier la question de l’organisation d’un
plébiscite loyal et régulier, sous des auspices appropriés, dans des
conditions et selon des modalités qui garantiraient à la population
de la Namibie la possibilité d'exprimer sa volonté librement et en
connaissance de cause. Cette question pourrait fort bien être soumise
aux organes politiques compétents des Nations Unies, qui ont cons-

52
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 65

tamment manifesté leur souci de voir les Namibiens obtenir l’auto-
détermination et la Cour voudra peut-être indiquer cela dans l’avis
qu'elle adressera au Conseil de sécurité. » (Audience du 9 mars 1971.)

La Cour étant parvenue à la conclusion qu'il a été mis fin au mandat
et que la présence de l’Afrique du Sud dans le Sud-Ouest africain est
illégale, je me permets de répondre à l’appel adressé à la Cour par le
représentant de l’Afrique du Sud et de suggérer que l’Afrique du Sud
offre de retirer son administration du Sud-Ouest africain en consultation
avec les Nations Unies, de façon qu’une opération de retrait, suivie d’une
prise en charge par les Nations Unies, puisse être envisagée d’un commun
accord et menée à bien avec le moins possible de bouleversement dans
l’organisation administrative existante. Il devrait également être convenu
que, à l'expiration d’une certaine période mais sans dépasser un délai
raisonnable, un plébiscite destiné à permettre aux habitants du territoire
de faire connaître leurs vœux sur leur avenir politique aurait lieu sous la
surveillance des Nations Unies, qui assureraient la liberté et l’impartialité
de la consultation. Si le plébiscite dégageait une nette majorité en faveur
d’une solution et d’un objectif déterminé, c'est cette solution qui devrait
être adoptée en vue d'atteindre dès que possible l'objectif en question.

L’ Afrique du Sud insiste pour que la volonté des peuples du Sud-Ouest
africain soit respectée, sans doute parce qu’elle est convaincue qu’une
majorité écrasante des populations du territoire se prononcerait en faveur
d’une intégration politique plus étroite avec la République sud-africaine.
S’il en était ainsi, l'Organisation des Nations Unies, qui est tout acquise
au principe de l’autodétermination, s’inclinerait devant le vœu clairement
exprimé par les populations du territoire. Si, au contraire, le plébiscite
devait révéler que ces dernières préfèrent une autre solution, l'Afrique
du Sud devrait de même accepter et respecter leur volonté et coopérer
avec les Nations Unies pour qu’elle soit suivie d’effet.

Le Gouvernement sud-africain est certain qu’une majorité écrasante
de la population du Sud-Ouest africain désire véritablement s'intégrer
à la République; dans ce cas, l’adoption de la méthode que je viens de
décrire ne l’exposerait guère au risque d’une décision adverse. Si l’on a
recours à une méthode semblable et si la conclusion qu’elle aura permis
de dégager, quelle qu’elle soit, est effectivement appliquée, l'Afrique du
Sud se sera justifiée aux yeux du monde et dans l'estime des peuples du
Sud-Ouest africain, dont la volonté librement exprimée doit en tout cas
l'emporter. Il resterait la possibilité et, si l'appréciation que l’Afrique du
Sud porte sur la situation est suffisamment proche de la réalité, la forte
probabilité que, quand les peuples du Sud-Ouest africain, une fois mis
à même de diriger leurs propres destinées sans pression ni contrôle ex-
térieurs, auront acquis une plus grande expérience des difficultés et des
problèmes à surmonter, ils décident librement et souverainement de
nouer des relations politiques plus étroites avec l’Afrique du Sud. En

53
NAMIBIE (S.-O. AFRICAIN) (DECL. ZAFRULLA KHAN) 66

adoptant la ligne de conduite suggérée ici, l'Afrique du Sud contribuerait
grandement «à la cause de la paix et de la sécurité internationales et,

mieux encore, à celle des relations amicales non seulement entre les
nations mais aussi entre tous les hommes ».

M. AMMOUN, Vice-Président, et MM. PADILLA NERVO, PETREN, ONYEAMA,
DILLARD et DE CASTRO, juges, joignent à lavis consultatif les exposés de
leur opinion individuelle.

Sir Gerald FITZMAURICE et M. Gros, juges, joignent à l’avis consultatif
les exposés de leur opinion dissidente.

(Paraphé) Z.K.
(Paraphé) S.A.

54
